 
 

-'7:49 Page:l 0150

 
 

Fill in this information to identify your cas..

 
   

Debtor 1

 
   

  

Kar| Bernard Moore

 

   

 

First Name Midd|e Name Last Name
Debtor 2 Ange|a Doy|e Moore
(Spouse if, filing) First Name Middle Name Laat Name

United States Bankruptcy Court for the: SOUTHERN D|STR|CT OF GEORG|A

 

Case number 13-11424

ur knawn) |:| Check if this is an
amended filing

 

Official Form 1068um

Summary of ‘(our Assets and Liabi|ities and Certain Statistical Information 12115

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying conect
information. Fill out all of your schedules first; then complete the information on this form. |f you ana filing amended schedules after you t'l|e
your original forms, you must fill out a new Summary and check the box at the top of this pa¢e.

wmmarize Your Assets

 

 

Your assets
yates of wrist you wm

1. Schedule AIB: Property (Ofticia| Form 106A/B)

1a. Copy line 55, Total real estate, from Schedule AIB ................................................................................................ $ o-°°
1b. Copyline 62,Total personal property, from Schedule AIB $ 24,340_55
1c. Copy line 63, Totalof all property on Schedule A!B $ 24,340.55

Summarize ¥our Liabi|ities

Your ltabtt‘li.tll=ls
Pmc-'».lm you esa

2. Schedule D: Credr'tors Who Have Clar'ms Secured by Property (Officia| Forrn 106D)

2a. Copy the total you listed in Column A, Amount ofcla:'m, at the bottom of the last page of Part 1 of Schedule D... $ 33107°-00
3. Schedule E/F: Creditors Who Have Unsecured C!aims (Offlcial Fonn 106EIF)

3a. Copy the total claims from Part 1 (priority unsecured claims) frorn line Se of Schedule E/F $ 0-00

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F ............................ $ 30,752_00

 

Your total liabilities $ 63,832.00

 

 

 

Summarize Your lncome and Expenses

4. Schedulel: Your/ncome (Ofticial Forrn 106|)
Copy your combined monthly income from line 12 of Schedule l ................................................................................ $ 4»144-00

5. Schedule J.' Your Expenses (Of'ficia| Form 106J)
Copy your monthly expenses from line 22c of Schedule J $ 31435-0°

Arlswer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
|:| No. You have nothing to report on this part ofthe fon'n. Check this box and submit this form to the court with your other schedulesl

l Yes
7. What kind of debt do you have?

l Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal, fami|y. or
household purpose.” 11 U.S.C. § 101 (B). Fi|| outlines B-Qg for statistical purposes. 28 U.S.C. § 159.

l:l ¥our debts are not primarily consumer debts. ‘(ou have nothing to report on this part of the form. Check this box and submit this form to
the court with your other schedules

Oflicia| Form 1068um Summary of Your Assets and Liabilities and Certain Statistica| lnformation page 1 of 2

SoFtware Copyright (c) 1996-2018 Best Case, LLC - www,bestcase.oom Elest Case Bankrupt¢:y

Debtoga$|@éa§-e}r}a¢‘[,gh-§RB DOC#Z]_S Fll€leO/l7/18 Eii'[€l’€dllO/l7/18 16247249 PB_Q€ZZ Of 50
Debtor2 Ange|a gayle Moore Case number (ifknown) 18-11424

 

 

8. From the Statement of your Currenf Monthlyincome: Copy your total current monthly income from Ofncial Fonn
122A-1 Line 11; oR, Form 1225 Line 11; oR, Form 122c-1 Line 14. $ 5-999-°°

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

 

 

 

 

Tot:i claim

F:om Fmd on Schedule E,-F, copy tha following
9a. Domestic support obligations (Copy line Sa.) $ 0.00
Qb. Taxes and certain other debts you owe the government (Copy line Eb.) $ 0_00
9c. Claims for death or personal injury while you were intoxicated. (Copy line Sc.) $ 0_00
9d. Student loans. (Copy line 6f.) $ 7!809.00
9e. Obligations arising out of a separation agreement or divorce that you did not report as

priorify claims. (Copy line Sg.) o'oo
9f. Debts to pension or profit-sharing plans, and other similar debts (Copy line Sh.) +$ g_gg
Qg. Total. Add lines 9a through 9f. $ 7,809.00

Official Fon'n 1068um Summary of Your Assets and Liabilit|es and Certain Statistical |nfonnation page 2 of 2

Sottware Copyright (c] 1996-2018 Best Case, LLC - www.beslwse.oom Elast Case Bankruptcy

:49 Page:S of 50

Fill in this information to identify your case and this filingi_:

     

 

 

Debtor 1 Kar| Bernard Moore

First Name Middle Name Last Name
Debtor 2 Angela Doy|e Moore
(Spouse. if iiiing} Firet Name Midd|e Name Last Name

United States Bankruptcy Court for the: SOUTHERN D|STRiCT OF GEORG|A

Case number 18-11424 El cheokifthieie an

amended filing

 

Officiai Form 106A/B
Schedule AlB: Property tzne

 

 

ln each category, separately list and describe items. List an asset only once. lf an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. if two married people are filing together, beth are equally responsible for supplying correct
information. if more space is needed, attach a separate sheetto this form. On the top of any additional pages, write your name and case number (lf known).
Answer every question.

Descnhe Each Residence, Buildlng, Lani:ll or Other Real Estate \'ou Own or Have an interest in

 

1. Do you own or have any legal or equitable interest ln any residence, hulldlng, iand, or similar pmperty?

l No. soto Part 2_
l:l ‘(es. Where is the property?

lan Describe ‘{our Vehlcies

Do you ownl |ease, or have legal or equitable interest in any vehicles, whether they are registered or not? lnclude any vehicles you own that
someone else drives. if you lease a vehicie. also report it on Scheduie G: Executory Contracfs and Unexpi'red Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

 

 

 

 

 

 

 

 

 

Software Copyr'ighi (:) 1996-2018 Eest Case, LLC -www.besicase.com

 

 

l:l No
- Yes
. ijch - - -_, Do nut deduc* secured ciaims or exemptions Put
3.1 Make. B Who has an interest in the property cheek one me amount army secured dams an Schedwe D
Modei: RA|N|ER l:l Debtor 1 only Creditors Wrio Have C!sms framed by Property
\’ :
ear 2005 n Debwr 2 only Current value of the Current value of the
Approximaie mileage: 120,000 . Debtor1 and Debtor 2 only entire property? portion you own?
O!her information Ei At least one or the debtors and another
POOR COND|T|ON
E| cheek ifthie is community property $2,000-00 $2,000.00
(see instructions)
. Mc - Do not deduct secured claims cr eriempttons Pui
3.2 Meite_ G who has an interest in the property? cheek me the amount of am secured claims on Schewe a
Mode|; ACADIA l:i Debtor 1 only C:editors Wric Have Gtaims Secwe:.i by Property
year 2012 n Debt°r 2 amy Current value of the Current value of the
Approximate mileage: 70,000 - Debtor 1 and Debmr 2 only entire property? portion you own?
Other infan'nationf L_.[ At least one of the debtors and another
GOOD COND|T|ON
E| cheek if this is community property $11,393-°0 $1 1,398-00
(see instructions)
Off'iciai Form 106AIB Schedule AlB: Property page 1

Eest Case Bankruptcy

Debtog&$q<'§.l$BL;ln¢Lzéi-W§B)r§ DOC#Z]_S Fil€leO/l7/18 Ent€i€leO/l7/18 16247249 PB_Q€ZLi- Of 50
Debtor 2 Mela Doy|e Moore Case number (i'fknown) _18-11424

4. Watercraft. aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Exampies: Boats, trailers, motors, personal watercraft fishing vessels snowmobiies, motorcycle accessories

 

 

 

 

 

l:i No
l Yes
4.1 Make: COLEMAN Who has an interest in the property? check one D° not dmud secured claims m exemptions Pul
the amount of any secured ciarms en Schedule D
Model: WESTLAKE n Debtor 1 only Credrtor‘s Who Have Cfarms Secured vaioper!y
Y :
ear M__ n Debwr 2 only Current value of the Current value of the
- Debtor1 and Debtor 2 only entire property? portion you own?
Oiher ir‘formaiion: m At least one of the debtors and another
Ei cite it 'fthi is com m e 2 000.00 2 000.00
PoP uP cAMPER (see°i,m',udio:s, '"“""’ '° " "" s ’ $ ’

 

5 Add the dollar value of the portion you own for all of your entries from Part 2l including any entries for

 

 

 

 

 

 

 

pages you have attached for Part 2. Write that number here .. ........=> 51 51395-00
Describe Your Personal and Household items
Do you own orheve amy legal er matchie interest in any ofthe following items" _ ' _ _ Current value state
portion you own?
Dc not deduct secured
claims or exemptions
6. Househo|d goods and furnishings
Exampi'es: Major appliances furniture, linens, chinal kitchenware
i:l No
- Yes. Describe .....
M|SC. HOUSEHOLD GOODS AND FURNISHINGS - SEE ATTACHED
L|ST $930.00

 

 

7. E|ectronics
Exampl'es. Televisions and radios; audio, video, stereo and digital equipment computers, printers, scanners; music collections; electronic devices

including cell phones cameras media piayers, games

l:l No
l Yes. Describe .....

 

iiiiiisc. ELEcTRoNics - sEE ATTACHED LisT `i $630.00

S. Coi|ectib|es of value
Exampi'es: Antiques and figurines; paintings prints or other artvirork books pictures, or other art objects; stamp, coin, or baseball card collections;

other collections memorabiiia coilect'ibies
l No
I:i Yes. Describe .....

9. Equipment for sports and hobbies
Exampies: Sports, photographic exercise and other hobby equipment bicycles, pool tables golf clubs skis; oanoes and kayaks; carpentry tools

'i'iusical instruments

 

 

 

 

Cl No

- Yes. Describe .....
iaAsEBALL BAT _ sEE ArrAcHEo i_isT l $10.00
|Fisi-iiNG EQuiPiviENT - sEE ATTACHED LisT j $20.00

10. Fireamis
E)rampi'es.' Pistois, rifles, shotguns, ammunition, and related equipment

- No
Official Form 106AIB Schedule AlB: Property page 2
Sofiware Copyright (:) 1996-2018 Best Caee, LLC - www.besicase.com Best Case Bankrupicy

Debtog&$qél$é]e;l.n%“§pr§ DOC#Z]_S Fil€d210/17/18 Ent€i€d210/17/18 16247249 PB_Q€Z5 Of 50
Debtor 2 Me|a Doy|e Moore Case number (i'fkriown) 18_-11424

 

|:l Yes. Describe .....

1 1 . Clothes
Examples: Everyday ciothes, fursl leather ccats, designer wear, shoes, accessories

I:| No
l Yes. Describe .....

 

ici.oTi-iiNo - sEE ATTACHED LisT _| $100.00

 

 

 

12. Jewe|ry
Exampies: Everyday iewelry, costume jewelry, engagement rings wedding rings heirloom jewelry, watches gems gold silver

l:l Nc
- Yes. Describe.....

 

WEDD|NG RlNG AND OTHER M|SC. JEWELRY lTEMS - SEE
ATTACHED L|ST $75.00

 

 

 

 

13. Non-farm animals
Exampl'es: Dogs, cats, birds, horses

El No
' Yes. Describe .....

 

1 SEVEN {7) CATS AND TWO (2) DOGS _| $100.00

14. Any other personal and household items you did not already list, including any health aids you did not list
Ei No

- \'es. Give specific information .....

 

oLo HcRsE TRAiLER wiTi-i RoTTEN FLooR . sEE ATTACHED
LisT $500.00

 

 

 

 

 

 

 

| PowER TooLs - sEE ATTACHED LisT | szoo.oo
|cRossBow - sEE ATTACHED LisT | $100.00

 

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
for Part 3. Write that number here ........ . .,_ $2.555-00

 

 

 

 

Describe Your Financia| Assets

 

 

De you own or have any legal or@itable interest in any ofthe foitowlng? Current value of the
portion you own?
Do not deduct secured
claims or exemptions
16. Cash

Examples; Nioney you have in your wallet, in your home, in a safe deposit box and on hand when you tile your petition

UNo

- Yes
CASH ON
HAND
(APPROX|MA
TE) __$1_=-°_0
Ofiicia| Form 1CSAIB Schedule AlB: Property page 3

Sofiware Copyright (:) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankrupicy

Debtoga$qéli§§e}n%l-GQ|§ DOC#ZJ_S Filed:lO/17/18 Entered:lO/l7/1816247Z49 Page:€ Of 50

Debtcr2 Ange|a Doy|e Moore

17_ Deposits of money

Case number (il'known) _1&11424

Exampl'es.' Checking, savings, or other linancial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
institutions. lf you have multiple accounts with the same institution, list each.

l:l No
- ¥es

lnstitution name:

QUEENSBOROUGH NAT|ONAL BANK

 

 

 

 

 

17.1. CHECK|NG (APPROX|MATE BALANCE) $0.00
SRP FEDERAL CRED|T UN|ON
17.2. SAV|NGS (APPROX|MATE BALANCE) $4_55
17_3_ PAYPAL PAYPAL (APPROX|MATE BALANCE) $0.00
CERTlFlCATE OF QUEENSBOROUGH NAT|ONAL BANK
17.4. DEPOS|T $5.000.00

18. Bonds, mutual funds, or publicly traded stocks

(APPROX|MATE VALUE)

 

 

Exampi'es: Bond funds, investment accounts with brokerage firms, money market accounts

- No
l:l Yes

institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLCl partnershipl and

joint venture
l:l No

- Yes. Give specific information about them...................

 

 

 

 

 

Name of entity: % of ownership:
HUMMNB¥D'S TREASURES 100' % $0.00
20. chemment and corporate bonds and other negotiable and non-negotiable instruments
Negoti'able instruments include personal checks, cashiers' checks, promissory notes, and money orders.
Non-negcti‘able instruments are those you cannot transfer to someone by signing or delivering them.
l No
|:] Yes. Give specific information about them
issuer name:
21. Retirement or pension accounts
Exarnples. interests in lRA, ER|SA, Keogh, 401(k)l 403(b), thrift savings accounts, or other pension or profit-sharing plans
|:l No
- ¥es. List each account separately
Type of account: institution name:
PENS|ON PLAN RA|LROAD RET|REMENT BOARD $0.00
401k UPS GROUND FRE|GHT, |NC.
(APPROX|MATE VALUE) 5150-00
22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with |andlords, prepaid rent, public utilities (electric, gas. water)l telecommunications oompanies, or others
m No
- yes _ institution name or individua|:
RENT CHARLES PH|LL|PS CIO THE W|LSON $600.00
COMPANY _ _
Oflicial Form 106A/B Schedule Ale Property page 4

Sottware Copyright (:) 1996-2018 Eest Case, LLC - www.bestoese.oorn

Eest Case Bankruptcy

DebtoQaSQ(!a'lriBBLl']n%?cle§Q§ DOC#ZlS Fil€d!lO/l7/18 Eii'[€l’€d!lO/l7/18 16247249 PG_Q€Z7 Of 50
Debtor2 Beia Doyle Moore Case number (irimown) 18-11424

 

23. Annuities (A contract for a periodic payment of money to you. either for life or for a number of years)
- No
|:| Yes _____________ issuer name and description.

24. interests in an education lRA, in an account in a qualified ABLE programl or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b). and 529(b)(1).

l No
|:| yes_____________ institution name and description Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trustsl equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
. No
l:| Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: lnternet domain names, websites, proceeds from royalties and licensing agreements

l No
El ‘(es. Give specific information about them...

27. Licenses, franchises, and other general intangibles
Exampies: Building permits, exclusive licensesl cooperative association holdings, liquor licensesl professional licenses

ElNo

- ¥es. Give specific information about them...

 

| McouFFiE couNTY eusiNEss LicENsE | $10.00

Nioney cr property owed to you? Current value of the
portion you owri?
Do not deduct secured
claims or exemptions

28. Tax refunds owed to you
- No
I:l Yes. Give specific information about them, including whether you already filed the returns and the tax years.......

29. Family support
Examples: Past due or lump sum alimonyl spousal supportl child suppoit, maintenanoe. divorce settlement, property settlement

l No
|:l Yes. Give specific information ......

30. Other amounts someone owes you
Exampias: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
benefits; unpaid loans you made to someone else

- No
l:l ‘i'es. Give specific information..

31. interests in insurance policies
Exampies: Heaith, disability, or life insurance; health savings account (HSA); creditl homeowner‘s, or renter’s insurance

|:lNo

- Yes. Name the insurance company of each policy and list its value.
Company name: Beneficiary: Surrender or refund
vaiue:

TERM L|FE |NSURANE POLICY
THROUGH DEBTOR #1'S EMPLOYER,

 

UPS GROUND FRE|GHT, |NC. EBTOR #1 $0.00
Officiai Form 106A/B Schedule Ale Property page 5

Software Copyright (:) 1996-2018 Eest Case, LLC - www.best¢:ase.com Best Case Bankruptcy

Debtoga$¢éa'|r§§£|]n%?cf|m§g§ DOC#ZJ_S Fi|€d210/17/18 Enter€d:10/17/18 16247249 PaQeZS Of 50
Debfor 2 Mgela Doyle Moore Case number rirknown) 18-11424

 

TERM LiFE iNSuRANE PoLicY
THRouGH DEBTOR #1's EMPLo¥ER,
UPS GROUND FREiGHT, iNc. DEBToR #2 $0.00

 

 

32. Any interest‘ in property that' is due you from someone who has died
if you are the beneficiary of a living trust, expect proceeds from a life insurance policy. or are currently entitled to receive property because
someone has died.

l:l No
- Yes. Give specific information..

 

Possiei_E iNHERiTANcE FRoivi THE EsrATE oF
Ei_ierETH ooRR ooYLE; PENoiNc LiTicATioN ANo
PoTENTiALLY insoLvENT Unkn°wn

 

 

 

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Exampies: Accidents, employment disputes, insurance claims, or rights to sue

|:l No
- Yes. Describe each claim .........

 

POSSIBLE WORKERS COMPENSAT|ON CLA|M AGA|NST
DEBTOR #Z'S PR|OR EMPLOYERl TRACTOR SUPPLY
COMPAN¥ Unknown

 

 

 

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
l No
l:l Yes. Describe each claim .........

35. Any financial assets you did not already list
. No
l:l Yes. Give specific information..

 

35. Add the dollar value of ali of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here ... $5,777.55

 

 

 

Describe Any Business-Re|ated Property Vou Own or Have an interest ln. List any real estate in Part 1.

 

37. Do you own or have any legal or equitable interest in any business-related property?
El No. co to Parie.

l Yes. co to iine as.

Current vatue of the
purdon you own?

Do not deduct secured
claims or exemptions

38. Accounts receivable or commissions you already earned
- No
l:i Yes. Describe .....

39. Office equipment, furnishingsl and supplies
Exampies: Business- related computers, software, modems printers, copiers, fax machines, rugs, telephones, desks chairs, electronic devices

l:l No
- Yes. Describe .....

 

l M|SC. SUPPL|ES FOR DEBTOR #2'$ BUS|NESS $150.00

 

Oflicia| Form 106AIB Schedule AlB: Property page 6
Software Copyrighit (i:) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Ban|¢.n.iptcy

Debtog&$qé§.l$BL;ln¢Lzél-W§Q§ DOC#Z]_S Fll€leO/l7/18 Ent€f€leO/l7/18 16247249 PB_Q€ZQ Oi 50
Debtol’ 2 A|lge|a Doyle Moore Case number (ifknown) la-11424

 

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

L_.l No
- Yes. Describe .....

 

 

 

 

isziNc iiiiAcHiNE _i $1oo.oo
4‘|. inventory
m No
l Yes. Describe .....
ingFlciAi_ oiAMoNo PAlNTiNGsiKlTs $250.00

 

42. interests in partnerships or joint ventures
- No

|:l ‘(es. Give specific information about them...................
Name of entity: % of ownership:

43. Customer iists, mailing |ists, or other compilations
l No.

l:l Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?

- No
l:l Yes. Describe .....

44. Any business-related property you did not already list
l No

|:| Yes. Give specific infonnation._.......

 

45. Add the dollar value of all of your entries from Part 5 including any entries for pages you have attached
for Part 5. Write that number here ............. ,,. $500.00

 

 

 

 

Part t Describe Any Farm- and Commercial Flshing-Related Property ‘l'ou Own or Have an interest ln.
lfyou own or have an interest in farmland, list it in Pari1.

 

46. Do you own or have any legal or equitable interest in any fami- or commercial fishing-related property?
. No. Go to Part 7.
n Yes. Gc to line 47.

 

Describe A|I Property ¥ou Own or Have an interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
Exampies.' Season tickets, country club membership

l No
L_.l ¥es. Give specific information .........

 

 

 

 

54. Add the dollar value of all of your entries from Part 7. Write that number here .................................... $0_00
Official Form 106A/B Schedule AlB: Property page 7

Soffware Copyrighi (:) 1996-2018 Eest Case, LLC - miirw.bestcase.ccm Best Case Bankri.iptcy

Debtg;asepa$,-g,;,%g,qr§gg§ Doc#:13 i=iled:lo/l?/le Entered:10/17/1816:47:49 Page:lo of 50
Case number (irimown) 18-11424

Debt0r2 Angela Doyle Moore

m List the Totals or Each Part or this Form

55.
56.
57.
58.
59.
60.
61.

62.

63.

Officiai Form 1CEA!B

Part 1: Total real estate, line 2

 

 

Part 2: Total vehiclesl line 5

Part 3: Total personal and household items, line 15
Part 4: Total financial assetsl line 36

Part 5: Total business-related property, line 45

Part 6: Total farm- and fishing-related property, line 52
Part 7: Total other property not ilsted. line 54

Total personal property. Add lines 56 through 61...

Total of all property on Schedule AIB. Add line 55 + line 62

Software Copyright (:) 1996-2018 Besi Case. LLC - www.bestcasa.com

$15,398.00
$2,665.00
$5,711.55

_ $500.00

$O.DO
$0.00

$24,340.55

Schedule AlB: Property

Copy personal property total

$0.00

$24,340.55

 

 

$24,340.55

 

 

page 8
Eest Case Bankruptcy

CaSe:lS-ll424-SDB DOC#ZJ_S Filed:lO/l?/J_S Entered210/17/1816247249 Page:110f50

@ETS

Please check items that you own and list your estimate ofthe value ofthe following items The value should be the price a retail merchants
would charge for the property considering the age and condition of the property at the time of filing. Plcasc indicate if there is more than
one of each item in the space provided.

 

 

 

 

 

 

 

 

 

ITEM NUMBER VALUE
H USEH L DS FURNIS GS:
Refrigcrator #___ _f:______ $ ’_
Dislrwashcr # -- $ ,._.
Sl;ovc # *"' $ """
Microwave # ""` $ ’ "*-
Washer #____ $ Q
Dryer #_.; $_SD__
Vacuum Ciearier # L $ g 4
Household Hand Tools #M $ 19
Dining Room Suit iii l $ § c>
Living R.oom Suit # , l $ é,£a
Dcn Suit . # ""‘ $ -'
Bcdrooi:n Suit # 3 $ __ ¢é_£__>_ ____
TOTAL HOUSEHOLD ITEMS $ ge
ELECI'R NICS'
Tei¢vision # § s _ fm ,
Computer&,Accessories #_L___ $ S_`_§_>____
VCR # -_-_ __ $ _~
DVD # z $ s §
DVD Collcc_tion #- ‘ $ 20
Play Station or other gaming equip. # $ ¢p¢.:»
Vidco Games # § $
Stereo # --" $ --
CD Pl_ayer # -- $ ____
co collection #_i_\:.:E-. $___-7-5
Telephones/cellphmes #_ _. $_SD_
oigiin camera # tit - $_£L
Other Camcra Equipment # -' $ --
TOTAL ELECTRONICS ITEMS $ é 32
CLO IHS:
Clotlu'ng (all clothes, shoes, accessoriesl etc.) #MLSL $ 20
NON-HOUSEHOLD ITEMSIQ_@D§:
Sporting Goods/Fimcll Equipment # l ‘“(" a #- $ 0
saving Equipment # 3 r~ls s 2 g
originaAiiworii # -- s --
Collcctions (Ex. Stamp, Coin, etc._) # -_-- $ __.
Riding Lawn Mowcr # -- $ --.
Push Lawn Mower # -- * / $ ____~_-:_
Utility Trailei{s) # h g nw ¢ -’ ¢r' $
Powcr Tools # l g&!`. ;4 w (&r¢l¢.); fya\£v" $_ ,?¢?_¢?_
Fireanns # -“» [NSS bee Jr- [(S
Hobby Crafis (cx. 4 wheelcr, jet ski, etc.) # -- $ .__.._.____ _
wedding kings # _i _ $. STQ_
reweiry crim mmwedding rings #_g,_¢.:¢¢_ adr...¢ j~/,. s___g§:__
'roTAL i~ioN-HousEHoLD rrEMs 7 s

Debtor c app.)

:49 Page:lZ of 50

Fill in this information to identify your case:
L

Debtor1 Karl Bernard Moore
First Name Middf€ Name

Debtor 2 Ange|a Doyle Moore
(Spuuse if, filing) Firsl Name Middle Name Last Name

 

 

United States Bankruptcy Court for the: SOUTHERN D|STR|CT OF GEORG|A

Case number 18-11424 _
(irknown) |:| Check if this is an
amended E|ing

 

Official Form 106C
Schedule C: The Property You Claim as Exempt ms

 

Be as complete and accurate as possible lf two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Ofticial Form 106AIB) as your source, list the property that you claim as exempt lf more space is
needed, fill out and attach to this page as many copies of Part 2: Additr'onal Page as necessaryl On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so ls to state a
specific dollar amount as exempt. A|tematively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions-such as those for health aidsl rights to receive certain benefits, and tax-exempt retirement
funds-may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

identify the Property ¥ou Clalm as Exempt
1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
- You are claiming state and federal nonbankruptcy exemptions 11 U.S.C. § 522(b)(3)
L_..l You are claiming federal exemptions 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 

 

 

 

 

 

 

 

amf description ofthe embody and lms on Current value otthe Amount ofthe orientation you claim aware laws that anew exemption
schedu!e»l!§tmtlatc§m property penronycitewn
Copytheiialoefrom Coecxonhcn¢ooxt-:roacccxenuamn
Schedule NB

2003 COLEMAN WESTLAKE 2 000 00 2 ooo_oo O.C.G.A. § 44-13-100(a)(6}
POP UP CAMPER 4-~_ l _-;¥
Line from Schedule A/B: 4.1 n 100% of fair market value, up to

any applicable statutory limit
M|SC. HOUSEHOLD GOODS AND $930_00 - $930_00 O.C.G.A. § 44-13-100(a)(4)
FU RN|SH|NGS - SEE ATTACHED
L|ST |:| 100% affair market value, up to
Line from Schedule A/B: 6.1 any applicable statutory limit
M|SC. ELECTRONICS - SEE $630_00 - $630_00 O.C.G.A. § 44-13-100(a)(4)
ATTACHED L|ST __ - _
Line from Schedule A/B: 7.1 L_-l 100% affair market valuel up to

any applicable statutory limit
BASEBALL BAT - SEE ATI'ACHED $10_00 - $10_00 O.C.G.A. § 44-13-1 00(3)(6)
L|ST _ _ _
Line from Schedule A/B: 9.1 m 100% of fair market value, up to

any applicable statutory limit
FlSHlNG EQU|PMENT - SEE $20_00 - $20_0° O.C.G.A. § 44-13-100(a)(6)
ATTACHED L|ST _ _
Line from Schedule A/B: 9.2 m 100% affair market value, up to

any applicable statutory limit

Ofiicial Form 1060 Schedule C: The Property You Claim as Exempt page 1 of4

Software Copyright (c) 1996-2015 Best Case, LLC - www.bestcase.com Eest Case Banl<rupicy

Ca§&:l_il.§éll£,g§-|B§QB DOC#ZJ_S Filed:lO/l?/J_S Entered:lO/l7/1816247Z49 Page:l?> Of 50

Debtor 1 mar
1 8-1 1424

oebtorz Angela Doyle Moore case number (ifknewn)

 

 

Bne! description ofthe property and line en

 

 

 

Oft“icial Form 1060
Sottware Copyright (c) 1996-2018 Best Case. LLC - www.beslcase.oom

Current value ofthe Amcurit of the mmpuon you claim

 

 

 

 

 

 

 

 

Line from Schedule A/B: 17.4

 

any applicable statutory limit

 

Schedule C: The Property ¥ou Claim as Exempt

 

Bpeciflc laws did attain antiunion

&hedmwmettiatsmiepmperty pomonyeuown
Copymewluefrom Chcci:onlyonobmrorsacnexcmpoou
SchsduieNB
CLOTHING - SEE ATTA(i`.HED L|ST $100_00 - $100_00 O.C.G.A. § 44-13-100(3)(4)
Line from Schedule A/B: 11. _ _ d
n 100% of fair market value, up to
any applicable statutory limit
WEDD|NG RlNG AND OTHER M|SC. 575 00 l $75 00 O.C.G.A. § 44-13-100(3)(5)
JEWELR¥ iTEiiiis - sEE ATTACHED - _` ___'-
L|ST m 100% of fair market value, up to
Line from Schedule A/B: 12.1 any applicable statutory limit
SEVEN (7) CATS AND TWO (2) DOGS $100_00 . $100_00 O.C.G.A. § 44-13-100(a)(4)
Line from Schedule A/B: 13.1
n 100% affair market value, up to
any applicable statutory limit
OLD HORSE TRA|LER W|TH ROTTEN $500 00 - $500 00 O.C.G.A. § 44-13-100(a}{6)
FLooR - sEE ArrAcHEo LisT ' '
Line from Schedule A/B: 14.1 m 100% of fair market value, up to
any applicable statutory limit
P|t:;lirll'ER TOOLS - SEE ATTACHED $200_00 - $200_00 O.C.G.A. § 44-13-100(a)(6)
L _______
Line from schedule A/B: 14.2 E| 100% affair market value up re
any applicable statutory limit
CROSSBOW - SEE AT|'ACHED L|ST $100_00 - $100_00 O.C.G.A. § 44-13-100(a)(6)
Line from Schedule A/B.' 14.3
|:| 100% of fair market value, up fe
any applicable statutory limit
CASH ON HAND (APPROX|MATE) $13_00 l $13_00 O.C.G.A. § 44-13-100(a)(6)
Line from Schedule A/B: 16.1 __
m 100% of fair market valuel up to
any applicable statutory limit
CHECK|NG: QUEENSBOROUGH $0_00 - $1_00 O.C.G.A. § 44-13-100(a)(6)
NAT|ONAL BANK APPROXIMATE m
BALANCE} ( n 100% of fair market value, up to
Line from Schedule A/B: 17.1 any applicable statutory limit
SAVINGS: SRP FEDERAL CRED|T $4_55 - $4_55 O.C.G.A. § 44-13-100(a)(6)
UN|ON (APPROX|MATE BALANCE} - _
Line from Schedule A/B: 17.2 n 100% of fair market value, up to
any applicable statutory limit
PAYPAL: PAYPAL (APPROX|MATE $0_00 - $1_00 O.C.G.A. § 44-13-100(3)(6)
BALANCE) _
Line from Schedule A/B: 17.3 m 100% of fair market iialuel up to
any applicable statutory limit
CERT|F|CATE OF DEPOS|T: 55 000 00 - 51 00 O.C.G.A. § 44-13-100(a)(6)
QUEENSBOROUGH NAT|ONAL ' ' - '
BANK (APPROX|MATE VALUE) m 100% affair market value, up to

page 2 of 4
Best Case Bankruptcy

Debmcae@};t§ég,lgaggéa§r[gs Doc#:ls Filed:10/17/13 Entered:10/17/1816:47:49 Page:14 of 50

paniarz Angela Doyle Moore _

Case number (if known)

 

 

 

 

 

lost mcmahon of the property and line an Current value ofd'io Amoum ofthe exemde you alarm
Scheduhwmazlimml¢ property portioan own
Cocymevalusftom Checircnnranehmfnteachexampam
3d1wa
PENS|ON PLAN: RAlLROAD
RET|REMENT BOARD $0'00 - $10'00
Line from Schedule A/B: 21 .1 m 100% of fair market value, up to
any applicable statutory limit
401 k: UPS GROUND FRE|GHT |NC.
' 150.00 1 .
(APPROX|MATE VALUE) $ - _¢W-
Line from schedule A/B: 21 .2 |Zl 100% affair market value, up to
any applicable statutory limit
RENT: CHARLES PH|LLlPS CIO THE
w|LSON COMPANY $600.00 l _ $600.02
Line from Schedule A/B: 22.1 n 100% of fair market value, up to
any applicable statutory limit
MCDUFF|E COUNTY BUS|NESS 10 00
L|cENSE $ . l $10.00
Line from Schedule A/B: 27.1 L_-l 100% of fair market value, up to
any applicable statutory limit
TERM L|FE |NSURANE POL|CY 0 00 00
THROUGH DEBTOR #1'S s ' - _$10'
EMPLOYER, UPS GROUND n 100% of fair market value, up to
FRE|GHTl INC. any applicable statutory limit
Beneficiary: DEBTOR #1
Line from Schedule A/B: 31 .1
TERM L|FE |NSURANE POLlcY $o_°o - $10_00

TH ROUGH DEBTOR #1'8
EMPLOYER, UPS GROUND
FRE|GHT, |NC.

Beneficiary: DEBTOR #2
Line from Schedule A/B: 31 .2

POSS|BLE |NHER|TANCE FROM THE
ESTATE OF EL|ZABETH DORR
DOYLE; PEND|NG L|TlGAT|ON AND
POTENT|ALLY |NSOLVENT

Line from Schedule A/B: 32.1

 

n 100% of fair market value, up to
any applicable statutory limit

Unknown l $10.00

|:| 100% affair market velue, up to

any applicable statutory limit

 

POSS|BLE WORKERS
COMPENSAT|ON CLA|M AGA|NST
DEBTOR #2'5 PRIOR EMPLOYER,
TRACTOR SUPPLY COMPANY
Line from Schedule A/B: 33.1

 

M|SC. SUPPL|ES FOR DEBTOR #2'8
BUS|NESS
Line from Schedule A/B: 39.1

Unknown l $10.00

 

E| 100% affair market vaiue, up to

any applicable statutory limit

$150.00 l

$150.00

El 100% affair market value, up to
any applicable statutory limit

 

SEWING MACH|NE
Line from Schedule A/B: 40.1

$100.00 l $100.00

n 100% of fair market value, up to

any applicable statutory limit

 

Oflicial Form 1060
Sof‘lware Copyright {c;i 1996-2018 Eest Case, LLC - www.bestcase.com

Schedule C: The Property You Claim as Exempt

18-11424
Sp»cihc laws that allow limitation

o.c.c.A. § 44-13-100(a)(2.1)

o.c.c.A. § 44-13-1oota)(2.1)

o.c.c.A. § 44-13-1oo(a)(s)

o.c.c.A. § 44-12:-100(=;){6}

o.c.G.A. § 44-13-1oo(a)(9)

O.C.G.A. § 44-13-1 00(3)(9}

O.CE.A. § 44-13-100(8)(6)

o.c.c.A. §§ 34-9-84, 49-4-84

O.C.G.A. § 44-13-100(3)(6)

o.c.c.A. § 44-13-1oo{a)(s)

page 3 of 4
Bsst Case Eankn.ipl'cy

Debtor(§a§é:ril.§él;|_n]é$[?da§r[gB DOC#ZJ_S Fl|ed:lO/l?/J_S Entered:lO/l7/1816247Z49 Page:lB Of 50

 

 

Debtorz Ange|a Doyle Moore _ Case number (if known) 18-11424
Bnef occupies of tro properly and line en Cumnt value et the Amount of the sampson you claim Specific laws met alien exemption
answer vs am lists this property person you own
Copytnevaluahom Checkont¢oneboxibreacnsatmptrcn
Schedule A.'B
ART|F|C|AL D|AMOND 250 00 250_00 O.C.G.A. § 44-13-100(3)(6)
PAlNTlNGSrKiTs $-`_ - - - i$_-_
Line from Schedule A/B: 41 .1 m 100% affair market value, up to

any applicable statutory limit

3. Are you claiming a homestead exemption of more than $160,375?
(Subject to adjustment on 4i'01f19 and every 3 years after that for cases filed on or afterthe date of adjustment.)

l No
l:| ¥es. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

|:l No
l:l Yes
thcia| Fcrrn 1060 Schedule C: The Property You Claim as Exempt page 4 of 4

Sotlware Copyrighl (c) 1996-2018 Eest Case, LLC - www bestcase.com Best Case Bankruptcy

   

  

Debtor 1

Fill in this information to identify your case

Karl Bemard Moore

 
 
 

 

Debtor 2

 

(Spouse if, li|ing)

Case number 13_11424

United States Bankruptcy Court for the:

First Name Middle Name Lasl Name
An|ela Doyle Moore
First Name Middle Name Lsst Name '

SOUTHERN D|STR|CT OF GEORG|A

 

 

(i'l known)

 

Official Form 106D

Schedule D: Creditors Who Have Claims Secured by Property

'47:49 Page:l€ of 50

     
      
       

|:| Check ifthis is an
amended filing

12!15

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct infonnation. lf more space
is needed, copy the Addltlonal Page, fill it out, number the entries. and attach it to this form. On the top of any additional pages, write your name and case

number (lf known).

1. Do any creditors have claims secured by your property?

|:| No. Check this box and submit this form to the court with your other schedules. ¥ou have nothing else to report on this form.

- Yes. Fill in all of the information below.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2 List air assures alarm ira creditor has mere than one secured alarm neither creditor aeparatery G°'””'" A C°'"m" 'B cb““‘"”’ c
for each claim lt morethan one creditor has a pantoi.iar ciaim_ list the other creditors in Part 2 As Amount of alarm Value cf collateral Unsecul'ed
much as possible list the claims in alphabetical order accurater to the creditors name Do not deduct the that supports this portion
value of collateral claim lf any
,. 1 AUGUSTA HOSP|TAL.
" l_l_C DBA TRlNlTY Describe the property that secures the claim: $1,629.00 Unknown $1,629.00
C"’di°°” Name ALL REAL AND PERSONAL
HOSP|TAL CIO LOTANE PROPERTY OF DEBTOR #1
& ASSOC|ATES, P.A.
f ' :
P_o_ Box 236187 i;\psp; the date you li|e, the claim is cheek all that
COCOA, FL 32923 |:| Comingenl
Number, street city, state s zip code I:I unliquidated
l:l Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
- Debtor1 only l:l An agreementh made (such as mortgage or secured
l:l Debtor 2 only car loan)
n Debtor1 and Debtor2 only l:l Statutory lien (such as tax lien, mechanic's lien)
l:l At least one of the debtors and another - _ludgmenl lien from a lawsuit
El Check ifthis claim relates to n Other (including a right to offset) __
community debt
Date debt was incurred 112016 Last 4 digits of account number 0612
2.2 CNAC Describe the Property that SGCWBS the Cla|m= $6.273.00 $2,000.00 $4,273.00
C"”"°°'”S Name 2005 BU|CK RAINIER 120,000 miles
3132 ST. JOHNS BLUFF POOR COND|T|ON
ROAD S
d t ftl , th l l l :
JACKSONV|LLE' FL i:|:lp|¢;ithe a eyou e e c a m s Check all that
32246 l:l Contingent
Numrier, street city stare a zip code l:l unliquidated
l:\ Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
m Debtor1 On|i' l An agreement you made (such as mortgage or secured
l:l Debtor 2 only car loan)
- Deblor 1 and Deblor 2 only l:l Statutory lien (such as tax lienl mechanics lien)
l:l At least one of the debtors and another l:l Judgment lien from a lawsuit
|:l Check ir this claim relates to a l Other (including a right to offset) Purchase Money Security
community debt
Date debt was lncurred 611 112016 Last 4 digits of account number 81
0flicial Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1 cf 3

Soflware Copyright (c) 1996-2018 Best Case, LLC - www.bestcasercom

Eest Case Bankruptcy

CaSe:lS-ll424-SDB DOC#ZJ_S Filed:lO/l?/J_S Entered:lO/l7/1816Z47Z49 Page:l? Ol 50

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor1 Kar| Bernard Moore Case number (irknow) 18-11424
First Name M'iddle Name Last Name
Dethr 2 Ange|a Doyle Moore
Firat Name Midd|e Name Last Name
2 3 COV|NGTON CRED|T OF
' GEORG|A, lNc_ Describe the property that secures the eleim: $1,063-00 Unknown $1.063-00
C'edi'°"*‘ N°'“° HOUSEHOLD GOODS
AT|'N: OFF|CER OR
AGENT
1257 WASH|NGTON A$ of the date you flle, the claim ls: Check all that
apply.
ROAD n .
THoMsoN, GA 30824 C°"""g°"t
Nurnber, Sireet, City, state a zip Cotie l:l Uniiquidated
l:l Disputed
Who owes the debt? Check one. Nature of lien. Check a|| that apply.
l Deblor 1 only l:l An agreement you made (such as mortgage or secured
l'_'l Debtor 2 only car '°a")
l:l Debtor 1 and Debtor 2 only n Statutory lien (such as tax lien, mechanics lien)
l:l At least one of the debtors and another l:l ..ludgment lien from a lawsuit
El check if this claim relates to a l Other n,,cludlng a ngnno onsen Non-Purchase Money Security
community debt _" '
Date debt was incurred 1[1 8l2018 Laat 4 digits of account number 5342
2.4 GM F|NANC|AL Describe the property that secures the c|a|m: $18.905.00 $11,398.00 $7,507.00
C"°d"°r" Name 2012 GMC ACAD|A 70,000 miles
GOOD COND|T|ON
p-o- Box 181145 i;\;,;t the date you filel the claim ls: Check eli ihet
ARL|NGTON, TX 76096 [J Connngenl
Number, Street. City. Steie iii Zip Code g Un|iquidal_ed
l:l Disputed
Who owes the debt? Check one. Nat:ure of |len. Check all that apply.
n 991th 1 only - Arl agreement you made (such as mortgage or secured
l:l Debtor 2 only car loan)
- Deblor 1 and Debtor 2 only m Statutory lien (such as tax lien, mechanic's lien)
l:l At least one of the debtors and another m Juclgment lien from a lawsuit
|Il cheek irthie claim relates to a l Other nncluding a rightn, onsen Purchase Money Security
community debt
Date debt was incurred 11129]2017 Last 4 digits of account number 7597
QUEENSBOROUGH
2.5 NAT|ONAL BANK &
'|'RUST Describe the property that secures the claim: $5,200.00 $5,000.00 $200.00
C“°'d"°"§ Name CERT|F|CATE OF DEPOS|T:
QUEENSBOROUGH NAT|ONAL
ATTN: KATHY COBB BANK (APPROX|MATE VALU E)
P-o. Box 467 ai\psprt;-f the date you flle, the claim ls: Check all that
LouisviLLE, GA 30434 l;l Comingem
Numher, street city, state a. zip code l:l Unliquidated
l:l Disputed
Who owes the debt? Check one. Nature of llen. Check all that apply.
l:l Debtor1 0an - An agreement you made (such as mortgage or secured
- Debtcir 2 only car l°an)
l:l Debtor 1 and Debtor 2 only l:l Statutory lien (such as tax lien, mechanic's lien)
l:l At least one of the debtors and another El Judgment lien from a lawsuit
Oft'lcia| Form 106D Additiona| Page of Schedule D: Creditors Who Have Claims Secured by Property page 2 of 3

Software Copyright (c) 1996-2018 Besl Case, LLC - www.beatcase.coni

Eest Case Banltruptcy

CaSe:lS-ll424-SDB DOC#ZJ_S Filed:lO/l?/J_S Entered:lO/l7/1816Z47Z49 Page:l$ Ol 50

 

 

 

 

 

 

 

 

Debtor 1 Kari Bernard Moore Case number (`rf know) 18-11424
First Name Middle Name Last Name
Debtor 2 Angeia Doyle Moore
First .\lame Middle Name Last Name
E| check if this claim relates to a El other including a right to orreet)
community debt
Daf.e debt was incurred 511[2018 Last 4 digits of account number 2101
Add the dollar value ofyour entries m Column A on this page. Write that number hera' $33,010_00
lfthls is die last page of your fonn, add the dollar value totals from all pages.
write that number here: $3_3:070-00

i__iet others to se Notiiied for a oebt That You Airgldy Listed

Use this page onty if you have others to be notified about your bankruptcy for a debt dial you already listed ln Part 1 For example if a collection agency is
trying to collect from you for a debt you owe to someone aise, list ute creditor m Fart: 1, and titan list the coilectlon agency here. Slmilarly, if you have more
than one irreer for any ofthe dew that ir\w listed m Part 1, iiettlte additional creditors here tryon do riot have additional persons lie be notation many
debts in Part 1, do not till out or submittl'ns page

l:l

 

 

Name- N'meer. Slre€t- Cifv¢ Sfale & ZiP Cr>de on which line iri Part 1 did you enter the creditor? 2.1
AUGUSTA HOSP|TALl LLC DBA TR|N|T¥

HOSP|TAL, ATTN: OFF|CER OR AGENT Last 4 digits of account number 9759

2260 WR|GHTSBORO ROAD

AUGUSTA, GA 30904-4764

Name- N"""ber- Street» Citvi Sfaie & ZiP C°de on which line iri Part 1 did you enter the creditor? 2.1
AUGUSTA HOSP|TAL, LLC, ATTN: C T
CORPORATION S¥STEM, REG|STERED AG ENT Last 4 digits or account number 9759

289 S. CULVER STREET
LAWRENCEV|LLE, GA 30046

 

 

 

 

gw;igumberi Streel- City- State 3‘ le C°de On which line in Part 1 did you enter the creditor? 2.2
1801 GORDON H|GHWAY Last4 digits of account number 81
AUGUSTA, GA 30904-5636
m Nam€- N¥""b€r- S*re€i» Cifv» Siafe & ZiD Code on which line in Part 1 did you enter the creditor? 2.3
COVlNGTON CREDlT OF GEORG|A, |NC.
ATTN: OFF|CER OR AGENT Last4 digits of account number 5342
P.O. BOX 1947
GREENV|LLE, SC 29602-1947
‘:| Name- Nl"mber- Streel- CitY» Stale & Z"P C°de On which line in Part 1 did you enterthe creditor? 2.3
COVINGTON CREDlT OF GEORG|A, |NC.
ATTN: CT CORPORATION, REGlSTERED AGENT Last 4 digits of account number 5342
289 S. CULVER STREET

LAWRENCEVILLE, GA 30046-4085

Ofiicia| Form 1060 Additiona| Page of Schedule D: Creditors Who Have Claims Secured by Property page 3 of 3

Sofiware Copyrighi (c) 1996-2015 Best Case, LLC - wwwlbestcase.oom Best Case Elankruptcy

.- s i i n -- - ' - ' ' :49 Page:lQofBO

Fiii in this information to identity your case||_.

     

 

 

Debtor1 Karl Bernard Moore

First Name Middle Name Last Name
DebtorZ Ange|a Doyle Moore
(Spouse if, filing} First Name Middle Name Last Name

United States Bankruptcy Court for the: SOUTHERN D|STR|CT OF GEORG|A

Case number 18-11424
("““°W") |:| Check if this is an
amended H|ing

 

 

 

Officia| Form 106EIF
Schedule EIF: Creditors Who Have Unsecured Claims 12l15

Be as complete and accurate as possible. Use Part1 for creditors with PR|ORITY claims and Part 2 for creditors with NONPR|OR|T¥ claims. List the other party to
any executory contracts or unexpired leases that could result in a clalm. Aiso list executory contracts on Schedule NB: Property (Ott"icial Form 106NB) and on
Schedule G: Executory Contracts and Unexpired Leases (thiciai Form 1066}. Do not include any creditors with partially secured claims that are listed in
Schedule D: Clleditors Who Have Ciaims Secured by Property. if more space is needed, copy the Part you need, till it out, number the entries in tile boxes on the
ieft. Attach the Cont|nuatlon Page to this page. if you have no information to report in a Part, do not tile that Part. On the top of any additional pages, write your
name and case number (if known).

Part 1: List All of Your PR|ORITY Unsecured Claims
1. Do any creditors have pnority unsecured claims against you?

 

l No. Go lo Part 2.

E| Yes.
List All of Your NONPR|ORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?

|:l No. Ycu have nothing to report in this part. Submit this form to the court with your other schedules
l Yes.

4. List all of your nonpnorlty unsecured claims in the alphabetth order ofthe cmdltnrwha holds each claim if a creditor has more than one nonpnorlt,r
unsecured claim1 list the mmmi' separately for each claim _For each claim listed identify what type of claim lt is Do not list claims already included in Part l l'l more
than one creditor holds a particular claimA list the other ct‘edltors iri Part 3 lt you have more than three nonpnority unsecured claims fill out the Continuation Page cf

 

 

 

 

 

Part 2
Total claim

4.1 AuGuSTA PEDlATR|c DENT|sTRY Last4 digits cr account number 6352 $261.00
Nonpricrily Creditor's Name
CIO COLLECT|ON RECE|VABLES ASS|GNED FOR COLLECT|ON:
1835 CENTRAL AVENUE Wheli was the debt incurred? 411 81201 7
AUGUSTA, GA 30904
Number Street City State Zip Code As of the date you tilel the claim ls: Check ali that apply
Who incurred the debt? Check One.
l:l Debtor 1 only n Coritingent
l Debtor 2 only El unliquidated
n Debtor 1 and Debtor2 only n Disputed
l:l At least one of the debtors and another Type of NoNPR'oR'W unsecured clai"':
m Check lf this claim is fora community n Studem loans
debt l:l Obiigaticns arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- No n Debts tc pension cr profit-sharing plans, and other similar debts
i:i res l ama Speci,y llllEochL oEBTicoLLEchoN AccouNT

Ofticia| Form 106 Ei'F Schedule E.lF: Crediliors Who Have Unsecured Ciaims Page 1 of 15

Software Copyright (c) 1996-2018 Eest Case, LLC - www.bestcase.nom 24486 Best Case Bankrupt¢:y

Debto(r;p§$a`r;|` §_e]r`rl|`a$g$_o§r[gB

 

 

 

Doc#:13

Filed:lO/l?/J_S Entel‘ed:lO/l?/J_S 16247:49 PaQeZZO Of 50

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Soflware Copyright (c) 1996-2018 Eest Caae` LLC

 

 

 

 

 

- www.besicase.mm

Debtor 2 Angela Doyle Moore Case number (if know) 18-11424
BROWN & RADIOLOGY
4.2 ASSQC|ATES Last 4 digits of account number $122.00
Nonpiiority Creditor's Name
ASS|GNED FOR COLLECT|ON:
P.O. BOX 3845 When was the debt incurrad? 10121!2014
AUGUSTA, GA 30914-3545
Number Street City State Zip Code As of the date you f||e, the claim is: Check ali that apply
Who incurred the debt? Check one.
m Debtor1 only i:l Contingent
- Debtor 2 only i:l Unliquidated
i:l Debtor 1 and Debtor 2 only l:l Disputed
i:l At least orie of the debtors and another Type cf N°NPR'°R'TY unsecured c'e'"“
m Check if this claim is for a community m Stuucut loans
debt l:l Obligalions arising out of a separation agreement or divorce that you_did not
is the claim subject to offset? report as priority claims
l No n Debts to pension or protit-sharing plans. and other similar debts
l:l Yes l other Spe¢ify ME[_)|_CAL DEBTICOLLECT|ON ACCOUNT
BROWN & RADIOLOGY
4.3 ASSOC|ATES Last 4 digits of account number $68.00
Nonpriority Credilor's Name
ASS|GNED FOR COLLECT|ON:
P.O. BOX 384-5 When was the debt incurrad? 9124[2015
AUGUSTA, GA 30914-3845
Number Street City State le Code As of the date you l'llel the claim is: Check all that apply
Who incurred the debt? Check one.
i:l Debtor1 only n Comingem
l Debtorz only Ei unliquidated
ij Debtor1 and Debtorz only E| Disputed
m At least one of the debtors and another Type cf N°NPR'°R'TY unsecured clei"":
Ei check ir otis claim is fora community m St“de"t '°a"‘~"
debt n Obiigations arising out of a separation agreement or divorce that you did not
is the claim subjectto offset? report as priority claims
l NO n Debts to pension or protit-sharing plans. and other similar debts
i:l Ves l when Spe¢ify MED|CAL DEBTi'COLLECT|ON ACCOUNT _
BROWN 81 RAD|OLOGY
4.4 ASSQ(;|ATES Last 4 digits or account number $‘| 32.00
Nonpriority Creditor's Name
ASS|GNED FOR COLLECT|ON:
P.O. BOX 384-5 When was the debt incurred? 10[231'2017
AUGUSTA, GA 30914-3845
Number Street City State le Code As of the data you lile, the claim is: Check all that apply
Who incurred the debt? Check one.
l:l Debtor 1 only |:| Comingem
l nebtorz only lIi unliquidated
m Debtor1 and Debtor 2 only Cl Disputed
n At least one of the debtors and another TYPc cf N°NPR'°R'TY unsecured c'ei""
|:| check ir this claim ic fora community n Swde"f '°B"S
debt l:l Ob|igations arising out cfa separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
- No n Debis to pension or pruitt-sharing plansl and other similar debts
l:l Yes l othey_ Specify MED|CAL DEBTICOLLECT|ON ACCOUNT
Oft'lcial Form 106 Ei'F Schedule Ei'F: Cred|tors Who Have Unsecured Claims Page 2 of 15

Best Case Elankruptcy

Debto§lp$'@a'r}§é§j,nia¢ng-°§BB DOC#ZJ_S Filed:lO/l?/J_S Entered:lO/l7/1816247Z49 Page:Zl Of 50

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 2 Ange|a Doyle Moore Case number (ii know) 13-11424
4.5 CH RYSLER CAP|TAL Last 4 digits of account number 1000 $1 ,449.00

Nonpriority Creditor's Name

ATTN: BANKRUPTCY DEPT 1I14t'2015; ASS|GNED FOR

p_o_ BOX 961273 when was the debt incurred? COLLECT|ON: 6129i2017

FORT WORTH, TX 76161-1278

Number Street City State le Code As of the date you file, the claim ls: Check ali that apply

Who incurred the debt? Check one.

cl Dem°" 1 only I:l Contingent

m D€bt°i 2 °"'3' |:l unliquidated

- Debtor 1 and Debtor 2 only l:l Disputed

l:] At least one of the debtors and another Type cr N°NPR'°R'T¥ unsecured c'su“:

l:l Check If this claim is fora community g Studeut t°aus

debt l:l Ob|igations arising out of a separation agreement or divorce that you did not

ls the claim subject to offset? report as priority claims

. No |:l Debts to pensior or profit-sharing plans and other similar debts

E| ves l owen Specyy DEF|C|ENCWCOLLECT|ON ACCOUNT

Cps SECUR|TY r.ast 4 digits of account number 9079 $511.00

Nonpriority Creditor's Name

P.O. BOX 52268 when was the debt incurrod? 2015

MCALLEN, TX 78505

Number Street City State le Code As of the date you filel the claim is: Check ali that apply

Who incurred the debt? Check one.

l:l Debtor1 only I:l Contingent

l Debtorz only E| unliquidated

E| Debror 1 and Debtorz only El Disputed

l:l At least one of the debtors and another Type cr NONPR'°R'TY unsecured cleim:

n Check if this claim ls for a community n Studenr loans

debt l:l Oti|igations arising out of a separation agreement or divorce that you did not

ls the claim subject to offset? report as priority claims

l No n Debts to pension or profit-sharing plans, and other similar debts

n YSS - Othe[_ Specjfy RETuRNED cHEcKS_

D|SNEY DEST|NAT|ONS, LLC Last 4 digits of account number ME03 $853.00

Nonpriority Creditor's Name

CIO WDW PARKS & RESORTS, LLC Wherl was the debt incurred? 5!2018

P.O. BOX 733093

DALLAS, TX 75373

Number Street City State Z|p Code As of the date you file, the claim is: Check ali that apply

Who incurred the debt? Check orie.

|:l Debtor1 only m contingent

- Debtor 2 only m Uniiquidated

l:t Debtor1 and Debtor 2 only n Disputed

l:l At least one of the debtors and another Type cr N°NPR'OR'TY unsecured c'su":

Ei check irthic claim is for a community m student '°ans

debt n Obiigations arising out of a separation agreement or divorce that you did not

ls the claim subject to offset? report as priority claims

- No El Debts to pension or prolit-sharing plans, and other similar debts

n Yes - Other_ Specify M|SC. coNSUMER DEBT

Schedule Ei'F: Credltors Who Have Unsecured Ciaims Page 3 of 15

Ofticial Form 106 Ei'F

Software Copyright (c) 1996-2018 Best Casa. LLC - www.bestcase.oom

Eest Case Eankl'upi.cy

Debto<r>rsri§dsadssrt DOC#il~°»

Filed:lO/l?/J_S Entel‘ed:lO/l?/J_S 16247:49 Page:22 Of 50

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 2 Ange|a Doyle Moore _ Case number (irknow) 18-11424
DR. cuRTis L. PicKARD LasM diem or account number $125.00
Nonprlority Creditor's Name
ASS|GNED FOR COLLECT|ON:
540 JACKSON STREET when was the debt incuned? 12;1712015
THOMSON, GA 30824
Number Street City State Zip Code As of the date you tile, the claim is: Check all that apply
Who lncurrad the debt? Check one.
L_.t Debtor 1 only I:I Contingent
l Debtor 2 only Ei unliquidated
|:l Debtor1 and Debtor 2 only I:I Disputed
l:l At least one of ttie debtors and another T¥Pe er N°NPR|oR'TY unsecured c'eu“:
m Check if this claim is for a community n Student loans
debt n Obligations arising out of a separation agreementh divorce that you did not
is the claim suhjectto offset? report as priority claims
l Ng I:l Debts to pension or profit-sharing plans, and other similar debts
l:l Yes l Othey-_ Spe¢;yy MEDICAL DEBTlCOLLECTlON ACCOUNT
4.9 EVANS |MAG|NG CENTER Last 4 digits of account number 591 1_00
Nonpricrity Creditor's Name
ASS|GNED FOR COLLECT|ON:
P-O- BOX 3125 When was the debt incurred? 11[25[2014
AUGUSTA, GA 30914
Number Street City State Zip Code As of the date you filel the claim is: Check all that apply
Who incurred the dabt? Check one.
|:l Debtor 1 only m Contingent
l Debtor 2 only |J unriquidaied
\:I Debtor 1 and Debtor 2 only l:l Disputed
m At least one of the debtors and another Type cr N°NPR'°R'TY unsecured cuunu
E| check irthia claim is fora community n student '°3"3
debt \:l Ob|igatiorls arising out of a separation agreement or divorce that you did not
is the claim subjectto offsat'? report as priority claims
l N° |:l Debts to pension or prolit-sharing plansl and other similar debts
l:l Yes l Other_ Specify MED|CAL DEBTICOLLECT|ON ACCOUNT_ _
FAMILY MEDICINE ASSOC|ATES Last 4 digits of account number _4_-7 $779.00
Nonpricrity Creditor's Name `
Ci'O LAN|ER COLLECT|ON AGENC¥ ASSlGNED FOR COLLECT|ON:
p_o_ Box 15519 when was the debt incurred? 7129I2016
SAVANNAH, GA 31416
Number Street City State Zip Code As of the date you tile, the claim is: Check all that apply
Who incurred the debt? Check one.
n Debtor 1 only |:| Con"ngen\
- Debtor 2 only n Un|iquidated
l:l Debtor 1 and Debtor 2 only l:l Disputed
l:l At least one of the debtors and another Type cf N°NPR'oR'Tr unsecured °uu"“
iJ check irthie claim is rcra community m student ‘°3"5
debt l:l Ob|igations arising out of a separation agreement or divorce that you did not
ls the claim subjectto offset? report as priority claims
l No l:l Debts to pension or profit-sharing plans, and other similar debts
[:l ¥es . Othey_ Specify MED|CAL DEBTICOLLECT|ON ACCOUNT
Schedule Ei'F: Creditors Who Have Unsecured Ciaims Page 4 of 15

Ott'iciai Form 106 EIF
Software Copyright (c} 1996-2018 Best Case, LLC - www.bestcase.oom

Best Case Bankruplcy

 

 

 

CaSe:18-11424-SDB DOC#213

 

 

Filed:lO/l?/J_S Entel‘ed:lO/l?/J_S 16247:49 Page:23 Of 50

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor1 Kari Bernard Moore
Debtor 2 Ange|a Doyle Moore _ _ _ Case number (ir know) 18-11424
4.1
1 HIGHLAND AN|MAL HOSP|TAL Last 4 digits of account number 23 $215.00
Nonpriority Creditor's Name
CIO AUGUSTA COLLECT|ON ASS|GNED FOR COLLECT|ON:
AGENC¥ When was the debt incurred? 6110!2015
P.O. BOX 14938
AUGUSTA, GA 30919
Number Street City State Zip Code As of the date you tile, the claim is: Check all that apply
Who lncurred the debt? Check one.
n Debtor 1 °n'Y l:] Contingent
- Debtor 2 only l:l Un|iquidated
|:l Debtor1 and Debtor 2 only n Disputed
l:l At least one of the debtors and another Type cr Noupmomw unsecured c'ein`"
t:l Check ifthls claim is fora community m druderu loans
debt |:l Ob|igations arising out of a separation agreementh divorce that you did not
is the claim subject to oftset? report as priority claims
l No n Debts to pension or profit-sharing plansl and other similar debts
l:l ‘i’es l Other_ Spec;fy MED|CAL DEBTICOLLECT|ON ACCOUNT
4.1
2 MARK SHURETT DDS, PC Last 4 digits of account number 3421 $55-00
Nonpricrity Creditor's Name
DBA HELP A CH|LD SM|LE When was the debt lncurred? 512018
1806 OVER LAKE DR|VE
CONYERSl GA 30013
Number Street City State Zip Code As of the date you tile, the claim ls: Check all that apply
Who incurred the debt? Check one.
n Debtor1 only l:l Contingent
n Debtor2 0an E| unliquidated
. Debtor1 and Debtor2 only |:l Disputed
El At least one of the debtors and another Type cr NONPR'°R'TY unsecured cudrn:
El Check if this claim is for a community m Studeru leads
debt El Obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
- No l:l Debts to pension or proiit-sharing plans, and other similar debts
n ¥es l Other_ Specify MEDICAL DEBT
4.1 ORTHOPAED|C ASSOC. SURGERY
3 CENTER Last 4 digits of account number 22 $1,642.00
Nonpriority Creditor's Name '
ClO LAN|ER COLLECT|ON AGENCY ASS|GNED FOR COLLECT|ON:
P.O. BOX 15519 When was the debt incurred? 511!2015
SAVANNAH, GA 31416
Number Street City State Zip Code As of the date you tile, the claim is: Check ali that apply
Who incurred the debt? Check one.
I:| Debtor1 only |:| Contingent
l Debtor2 only i:i unliquidated
|:1 Debtor1 and Debtor 2 only n Disputed
t:l At least one of the debtors and another Type cr NoNPR|oR'TY unsecured crdirn:
cl Check if this claim is for a community m Studcru leads
debt l:l Ob|igations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l No l:l Debts to pension or prolit-sharing plansl and other similar debts
n Yes l Othey_ Speciry _MED|CAL DEBT!COLLECTION ACCOUNT
Ofiicial Form 106 EIF Schedule El'F: Creditors Who Have Unsecured Cialms Page 5 of 15
Softwara Copyright (c) 1996-2018 Best Caae. LLC - www.bestcase.oom fleet Case Bankmptcy

 

 

 

CaSe:18-11424-SDB DOC#213

 

 

 

 

 

Filed:lO/l?/J_S Entel‘ed:lO/l?/J_S 16247:49 Page:24 Of 50

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor1 Karl Bernard Moore
Debtor 2 Ange|a Doyle Moore Case number (ii know) 18-11424
4.1 ORTHOPAED|C ASSOC|ATES OF
4 AUGUSTAl P_A_ Last 4 digits or account number $978.00
Nonpriori'ty Creditor's Name _
ASS|GNED FOR COLLECT|ON:
AUGUSTA, GA 30901
Number Street City State Zip Code As of the date you tile, the claim ls: Check all that apply
Who incurred the debt? Check one.
m Debtor 1 only |:| Contingent
l Debtor 2 only E| unliquidated
m Debtor1 and Debtor 2 only m Disputed
|:l At least one of the debtors and another TYP° or N°NPR'°R'TY unsecuruu ""nu'u
E| check ir this claim is rcra community n S*ude"r '°a"€
debt n Obligstions arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
l No n Debts to pension or profit-sharing plans, and other similar debts
l:i Yes l Othe,_ Specif, MEnicAL oEBTr_coLLEchori AccouNT
4.1 PED|ATR|C PARTNERS OF
5 AUGUSTA ' i_aei 4 digits or account number 20 $660.00
Nonpriority Creditor's Name
CIO LAN|ER COLLECT|ON AG ENCY when was the debt incurred? 313!2017
P.O. BOX 15519
SAVANNAH, GA 31416
Number Street City State Zip Code As of the date you tile, the claim ls: Check all that apply
Who incurred the debt? Check one.
l Debtor1 only |:l Contingent
El Debtor 2 only |`_'| unliquidated
n Debtor1 and Debtor 2 only l:l Disputed
E| At least one of the debtors and another Type °f NuuPR'OR'TY unsecured clai"‘=
|:l Check if this claim is for a community m Stuuent loans
debt |:l Obligaiions arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
l NO |:l Debts to pension or profit-sharing plans, and other similar debts
E| Yes l other_ Speciry MED|CAL DEBTICOLLECT|ON ACCOUNT
4.1 PED|ATR|C PARTNERS OF
6 AUGUSTA _ Last 4 digits of account number 09 $306-00
Nonpriority Creditor‘s Name '
CIO LAN|ER COLLECT|ON AGENC¥ ASS|GNED FOR COLLECT|ON:
p_o_ BQX 15519 when was tire debt incurred? 2i17i'2016
SAVANNAH, GA 31416
Number Street City State Zip Code As of the date you tile, the claim is: Check all that apply
Who incurred the debt? Check one.
l Debtor1 only E| contingent
EI Debtor 2 only E| unliquidated
l:l Debtor1 and Debtor 2 only E| Disputed
m At least one of the debtors and another Type °r NouPR'OR'T`r unsecured °uun"
El Check if this claim is for a community m Student loans
debt |:l Ob|i|ations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
l No n Debtsiio pension or profit-sharing plansl and other similar debts
i:l yes l other Spec-,fy MEchAL DEBTrcoLLEcTioN AccouNT
Offlcia| Form 106 Ei'F Schedule EiF: Creditors Who Have Unsecured Claims Page 6 of 15
Sol“tware Copyright (c) 1996-2018 Best Case, LLC ~ www.bestcase.com Eest Case Bankruptcy

Debt§r;§$£é\;ll§-e]hf_|l_£rr§%j‘§,peB DOC#ZJ_S Flled:lO/l?/J_S Entered:lO/l7/1816247Z49 Page:25 Ol 50

Debtor2 Angela Doyle Moore

 

$'1 PHvslclANs PRAchcE enouP

 

 

 

Non priority Creditor's Name
1499 WALTON WAY
SU|TE 1400
AUGUSTA, GA 30901

 

Number Street City State Zip Code
Who incurred the debt? Check one.

l:l Debtor1 only

. Debtor 2 only

l:l Debtor 1 and Debtor2 only

l:l At least one of the debtors and another

l:l Check if this claim is for a community
debt
is the claim subject to offset?

- No
n ‘(es

 

Case number (ir know) 18-1 1424

Last 4 digits or account number $55.00

ASS|GNED FOR COLLECT|ON:
When was the debt incurred? 5128[201 3

 

As of the date you flie, the claim is: Check all that apply

l:l Contingent

El unliquidated

El Disputed

Type of NONPRIOR|T‘l'r unsecured claim:
L'.l student loans

l:l Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

l:l Debts to pension or profit-sharing plans, and other similar debts

l other specify MED|CAL DEBTICOLLECT|ON ACCOUNT

 

 

 

§" PHYslclANs PRAchcE cRouP

Nonpriority Creditor'S Name
1499 WALTON WA¥
SU|TE 1400
AUGUSTA, GA 30901

 

 

 

 

Number Street City State Zip Code
Who incurred the debt? Check one.

l:l Debtor1 only

- Debtor2 only

El Debtor 1 and Debtor2 only

l:l Ai least one of the debtors and another

El check iitriia claim le fora community
debt
ls the claim subject to offset?

- No
n res

Last 4 digits or account number $62.00

ASS|GNED FOR COLLECT|ON:
When was the debt incurred? 11'23!2015

 

Aa of the date you tile, the claim is: Check all that apply

l:l Contingent
l:l unliquidated

n Disputed
Type of NONPR|OR|T¥ unsecured claim:

L_.l Student loans

n Obligaiions arising out ofa separation agreementor divorce that you did not
report as priority claims

l:l Debts to pension cr profit-sharing plans, and other similar debts
l Other_ Specy, llllEochL DEBTicoLLEchoN AccouNT

 

 

 

 

 

9` PHYS|CIANS PRACT|CE GROUP

 

Nonpriority Creditor's Name
1499 WALTON WAY
SU|TE 1400

AUGUSTA, GA 30901
Number Street City State Zip Code

Who incurred the debt? Check one.

n Debtor1 only

- Debtor2 only

l:l Debtor 1 and Debtor2 only

l:l At least one of the debtors and another

l:l Check ifthis claim is for a community
debt

Last 4 digits of account number $73.00

ASS|GNED FOR COLLECT|ON:
When was the debt incurred? 1123[2015

 

As of the date you tile, the claim ls: Check all that apply

m Contingent
El unliquidated

lZl Disputed
Type of NONFR|OR[TY unsecured claim:

l:l Student loans
l:l Ob|igations arising out of a separation agreement or divorce that you did not

 

is the claim subject to offset? report as priority claims
- No l:l Debts to pension or profit-sharing plansl and oiher similar debts
E| res l Oiher_ specify MEDICAL DEBTICOLLECT|ON ACCOUNT_ _
Ofiicial Form 106 EiF Schedule ElF: Creditors Who Have Unsecured Claims Page 7 of 15

Sofiware Copyrighi (c) 1996-2018 Eest Case. LLC - www.bestcass.com

Eest Case Bankrupicy

 

 

 

38§218-11424-SDB DOC#ZJ_S
a

Filed:lO/l?/J_S Entel‘ed:lO/l?/l$ 16247:49 PaQeZZG Of 50

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor1 r| Bernard Moore
Debtor 2 Ange|a Doyle Moore _ Case number (ii know) 18-11424
4.2
0 PHYS|CIANS PRACT|CE GROUP Last 4 digits of account number $28.00
Nonpriority Creditor's Name
1499 WALTON WAY ASS|GNED FOR COLLECT|ON:
SU|TE 1400 When was the debt incurred? 1I2312015
AUGUSTA, GA 30901
Number Street City State Zip Code As of the date you t'iie, the claim is: Check all ihat apply
Who incurred the debt? Check one.
l:l Debtor 1 only n Comjngem
l Debtor2 only E| unliquidated
l.__l Debtor1 and Debtor 2 only n Disputed
l:l Ai least one of the debtors and another Type er NONPR'°R'T¥ unsecured claim:
El check irthie claim is ror a community m evident loans
debt l:l Obligaiions arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
l No l:l Debts to pension or proit-sharing plans, and other similar debts
l:l Yes l Other Speciry MED|CAL DEBTICOLLECT|ON ACCOUNT
4.2 PlONEER COMMUN|TY HOSP|TAL
1 OF PATRICK Last 4 digits of account number 0001 $421.00
Nonpriority Creditor's Name ___ _
P.O. BOX 1100 When was the debt incurred? 712016
MAGEE. MS 39111
Number Street City State Zip Code As of the date you tile, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor 1 only l:l Contingent
|I| Debtor2 only ill unliquidated
l:l Debtor1 and Debtor 2 only l:| Disputed
L_.l At least one of the debtors and another Type er N°NFR'°R'TY unsecured claim:
l:l Check if this claim is for a community m Stuuem loans
debt El Obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
l NO m Debts to pension or profit-sharing plans, and other similar debts
l:l Ves l other Spgcify MEDICAL DEBT
4.2 -
2 U.S. DEPARTMENT OF EDUCAT|ON Last 4 digits of account number 0180 $7,809-00
Ncnpricrity Creditor's Name '
C[O NAV|ENT When was tire debt incurred?
123 JUST|SON STREET, 3RD
FLOOR
illiiLM|NGTONl DE 19801
Number Street City State Zip Code As of the date you filel the claim is: Check all that apply
who incurred the debt? Checit one.
l:l Debtor 1 only l:l Contingent
l Debtor 2 only l:l Unliquidated
El Debtor1 and Debtor 2 only n Disputed
m At least one of the debtors and another Type of NONPR|oR|T¥ unsecured c|a'm:
n Check if this claim is for a community - St"'dent loans
debt l:l Obligations arising cut of a separation agreement or divorce that you did not
is the claim subjectto offset? report as priority claims
. No l:l Debts to pension or pruitt-sharing plans, and other similar debts
l:l ¥es l:l Other. Specify
Ofuciai Form 106 Ei'F Schedule EiF: Creditors Who Have Unsecured Claims Page 8 of 15

Software Copyrighi {c) 1996-2018 Eest Case, LLC - www.besicase.com

Best Case Banitrupicy

Debto(§§$*§é&§-ll£, 4-SDB DOC#Z 13

ernar Moore

Debtor2 Angela Doyle Moore

 

 

 

Filed:lO/l?/J_S Entel‘ed:lO/l?/J_S 16247:49 Page:27 Of 50

Case number (ifl<now) 18-11424

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.2 UN|VERSITY ANESTHES|OLOGY
a ASSOC|ATES Last 4 digits or account number $167.00
Nonpriority Creditol*s Name _
ASS|GNED FOR COLLECT|ON:
P-O- BOX 3967 when was the debt incurred? 5121;2015
AUGUSTA, GA 30914
Number Street City State Zip Code As of the date you flie, the claim is: Check all that apply
Who incurred the debt? Check one.
l:l Debtor1 only l:l Contingent
- Debtor 2 only El Un|iquidated
ij Debtor1 and Debtor2 only El Disputed
E| At least one of the debtors and another Type °f N°NPR'°R|`W Unsecured ‘='*1'"1=
E| check ifthic claim ls rcra community n St“ue“t '°a"$
debt n Obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offsst? report as priority claims
l No El Debts to pension or pruitt-sharing plans, and other similar debts
l:l Yes l Other_ Specn, MEDICAL DEBTrcoLLEchoN AccouNT
4.2 UN|VERS|TY ANESTHEStOLOGY
4 ASSOC¢ATES Last 4 digits of account number $74.00
Nonpriority Creditor's Name '_
ASS|GNED FOR COLLECT|ON:
P.O. BOX 3967 when was the debt incurred? 7[1]2015
AUGUSTA, GA 30914
Number Street City State le Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
n Debtor 1 only |:l Contingent
- Debtor 2 only |:l Unliquidaied
n Debtor1 and Debtor2 only l:l Disputed `
|:l At least one of the debtors and another Type °f NoNPR'oRlTV unsecureu claim:
l:] Check if this claim ls for a community n Stuue'u loans
debt |:l Obligations arising out of a separation agreementh divorce that you did not
ls the claim subject to offset? report as priority claims
l No l:l Debts to pension o_r proiit-sharing plans, and other sir_nilar debts
El res l Other_ Specn MEochL DEBTrcoLLEchoN AccouNT
4.2 UN|VERS|TY ANESTHES|OLOGY
5 ASSOC|ATES Last 4 digits of account number $107.00
Nonpriority Creditor's Name ___'
ASS|GNED FOR COLLECT|ON:
P-O- BOX 3957 When was the debt incurred? 1014!2017
AUGUSTA, GA 30914
Number Street City State Z|p Code As of the date you iiie, the claim is: Check all that apply
Who incurred the debt? Check one.
m Deb`:or 1 only |:| contingent
- Debtor2 only g Unliquidaied
|:l Debtor1 and Debtor 2 only m Disputed
L_.l At least one of the debtors and another Type °f NONPR'°R'TY uns°°u'eu claim:
El check ir this claim is for a community m S*“de"‘ '°a"$
debt l:l Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to ofiset? report as priority claims
l No n Debts to pension or profit-sharing plansl and other similar debts
|:l ¥es l Other. Speciry MED|CAL DEBTICOLLECTION ACCOUNT
Oii"lcial Form 106 ErF Schedule EiF: Creditors Who Have Unsecured Claims Page 9 of 15

Software Copyright (c) 1996-2018 Beat Case. LLC - www.bestcase.oom

Besi Case Eankruptcy

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C{’Jt§€:il_§-llétg -SDB DOC#:J_S Filed:lO/l7/18 Entel’ed:lO/l?/J_S 16:47:49 Page:28 Of 50
Debtor ar emal' 00|"&
Debtor 2 Ange|a D°}[|e Moore _ _ Case number (if know) 13-11424
4.2
6 UN|VERS|TY HEALTH SERVICES Last 4 digits of account number $212.00
Nonpricrity Creditor's Name _
620 13TH STREET When was the debt incurred? 6!2912015
AUGUSTA, GA 30901
Number Street City State Zip Code A.s of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
E| Debtor1 only |:| Contingent
- Debtor2 only |:l Un|iquidated
m Debtor 1 and Debtor 2 only l:l Disputed
l:l At least one of the debtors and another Type °f N°NPR|ORITY u"'se°u"eu claim:
l:l Check if this claim is for a community m Stuue'u loans
debt l:l Obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
l No l:l Debts to pension or prout-shaling plansl and other similar debts
4.2
7 UN|VERS|TY HEALTH SERV\CES Last 4 digits of account number $97.00
Nonpriority Creditor's Name
620 13TH STREET When was the debt |neurred? 4I14!2017
AUGUSTA, GA 30901
Number Street City State Zip Code As of the date you tile, the claim is: Check ali that apply
Who incurred the debt? Check one.
l:l Debtor1 only |:l Contingent
- Debtor2 only m Un|iquidated
E| Debtor1 and Debtor2 only |:l Disputed
|:l At leastone of the debtors and another Type uf N°NPR'°R'TV unsecured claim:
El check ir this claim is for a community m Stude“t loans
debt l:l Obiigations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
l No n Debts to pension orproiit-sharing plans, and other similar debts
l:.l Yes l Other_ Speciry MED|CAL DEBT
4.2
8 UN|VERSITY HEALTH SERV|CES Last 4 digits of account number $1,875.00
Nonpriority creditors Name _
820 13TH STREET When was the debt incurred? 3I2I201T
AUGUSTA, GA 30901
Number Street City State Zip Code As of the date you iiie, the claim is: Check all that apply
Who incurred the debt? Check one.
n Debtor1 °“'¥ n Contingent
- Debtor2 only m Un|iquidated
l:l Debtor1 and Debtor 2 only |:l Disputed
l:l At least one of the debtors and another Type °f NONPR'OR'TY u"se°u“"u claim:
n Check ifthis claim is for a community m Stuuem loans
debt n Obligations arising out of a separation agreementh divorce that you did not
is the claim subject to offset? report as priority claims
l No n Debts to pension or proht-sharing plans, and other similar debts
E| res l other_ specify ME_DFCAL DEBT _ __
Offlciai Form 106 El'F Schedule El'F: Creditors Who Have Unsecured Claims Page 10 of 15

Software Copyright (cl 1996-2018 Best Case. LLC ~ www.bestcase.com

Eest Case Bankrupilcy

Debto(r;@§§ér§lr§-efl|,_rf'|_ad,rg§|-°SDB DOC#ZJ_S Fl|ed:lO/l?/J_S Entered:lO/l7/1816247Z49 Page:29 Oi 50

Ore

Debtor 2 Angela Doyle Moore

 

 

 

 

 

 

 

 

 

 

 

 

 

Case number (ii know) 18-11424

 

 

 

 

 

 

 

 

 

4,2
9 UN|VERSITY HEALTH SERV|CES Last 4 digits of account number $93.00
Nonprlority Creditor's Name
620 13TH STREET When was the debt incurred? 7114!2015
AUGUSTA, GA 30901
Number Street City State Zip Code As of the date you tilel the claim is: Check all that apply
\Nho incurred the debt? Check one.
El Debtor1 only I:l Contingent
- Debtor2 only l:l Un|iquidated
El Debtor 1 and Debtor 2 only El Disputed
l:l At least one of the debtors and another T!'Pe °r NONPR'°R'TY un€e°"red claim:
L__l check ituila claim le ror a community n Sruue"* '°E"‘B
debt El Obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
l No n Debts to pension or pruitt-sharing plans, and other similar debts
m ¥es - Othey-_ Specify MEDICAL DEBT
4.3
0 UN|VERS|TY HEALTH SERViCES_ Last 4 digits of account number $1,580.00
Nonpriority Creditor's Name
620 13TH STREET When was tile debt lncvrred? 2l1 01201 5
AUGUSTA, GA 30901 1
Number Street City State Zip Code As of the date you file, the claim is: Check ali that apply
Who incurred the debt? Check one.
n Debtor1 Only n Contingent
I Del:torz only El unliquidated
n Dei:tor 1 and Debtor2 only |:l Disputed
l:l At least one of the debtors and another Type °r NONPR'oR'TY ur'se°u red claim:
l:l check itthia claim la for a community cl Su’ue“t '°a"S
debt \:l Obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
- No l:l Debtsto pension or profit-sharing plansl and other similar debts
n Yes - Oiher_ Specify MED|CAL DEBT
4.3
1 UN|vERSlTY HEALTH SERV|CES Last 4 digits of account number $1,611.00
Nonpricrity Creditor's Name '
820 13TH STREET when was th debt incurred? 4123!2013
AUGUSTA, GA 30901
Numbe’ Street City State Zip Code As of the date you tile, the claim is: Check all that apply
Who incun'ed the debt? Check one.
D Deb-tor 1 only n Contingent
- Debtor2 only L_.l Un|iquidated
El Debtor1 and Debtor2 only El Disputed
L_.l At least one of the debtors and another Type °r N°NPR'°R'TV unsecured °uum:
El check ifthis claim is ror a community n S"“de“t '°3"5
debt l:l Obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
l No l:l Debts to pension or proiit-sharing plans, and other similar debts
cl Yes - other_ Specify MEDICAL DEBT _
Officia| Form 106 EiF Schedule EiF: Creditors Who Have Unsecured Claims Page 11 of 15

Software Copyrlght (:) 1996-2018 Beat Case, LLC - umwibestcase.com

Beat Case Elankruptcy

Debt§r;§$|§a:l;ll§-e]irfl_a£,rg%ic§’peB DOC#ZJ_S Filed:lO/l?/J_S Entered:lO/l7/1816247Z49 PaQeZSO Of 50

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 2 Ange|a Doyle Moore Case number (ir know) 18-11424
4.3
2 UN|VERSITY HEALTH SERV|CES Last 4 digits of account number $2,471.00
Nonpriority creditors Name _`
620 13TH STREET When was the debt lncurred?' 9121!2015
AUGUSTA, GA 30901
Number Street City State Zip Code As of the date you tile, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only n Contingent
El Debtor 2 only El unliquidated
|:| Debtor1 and Debtor 2 only |:l Disputed
m At least one of the debtors and another TVP° °f NONPR'C°R"Y unsecured claim:
l_'.l check ii this claim is for a community m S*ude"t '°a"$
debt L__l Ob|igations arising out ot a separation agreement or divorce that you did not
is the claim subjectto offset? report as priority claims
l No El Debts to pension or profit-sharing plansl and other similar debts
m ‘fes - Other. Specify MED|CAL-DEBT _ _
4.3 VASCULAR RAD|OLOGY
3 ASSOC|ATES’ || Last 4 digits of account number $78.00
Nonpriority Creditor's Name '
ASS|GNED FOR COLLECT|ON:
P.O. BOX 3129 when was the debt incurred? 1r20l2010
AUGUSTA, GA 30914-3129
Number Street City State Zip Code As of the date you tile, the claim ls: Check all that apply
Who incurred the debt? Check one. `
m Debtor 1 °"'y l:l Contingent
- Debtor 2 only El Un|iquidated
El Debtor1 end Debtor2 only El Disputed
|:| At least one ofthe debtors and another Type °' N°NPR'°R'TY unsecured °'ai'"=
lIl check ifthis claim is for a community n S‘“de“t '°a“$
debt n Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l No cl Debts to pension or profit-sharing plansl and other similar debts
l:l Yes l Other_ Specify MED|CAL DEBTICOLLECT|ON ACCOUNT
4.3
4 WESTLAKE FlNANClAL SERVICES Last 4 digits of account number 03 $4,373.00

 

 

 

List others to Bo Notiriad About a petit That You Already Listed

Nonpriority Creditor's Name

4751 W|LSHIRE BLVD
SU|TE 100

LOS ANGELES, CA 90010

 

Number Street City State Zip Code
Who incurred the debt? Check one.

l:l Debtor 1 only

l:] Debtor 2 only

l Debtor 1 end Debtor 2 only

m At least one of the debtors and another

n Check ifthis claim is for a community
debt
is the claim subject to offset?

- No
|:l res

When was the debt incurred? 9I2412014

 

As of the date you tile, the claim ls: Check all that apply

|:l Contingent

El unliquidated

E| Disputed

Type of NONPRlORiTY unsecured claim:
I:l Student loans

|:l Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

m Deth to pension or pruitt-sharing plans, and other similar debts
l Other Specify DEF|CIENCY

5. Use this page only if you have others to be notified about your bankru ptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
is trying to collect from you fora debt you owe to someone else, list the oiiginal creditor iri Parts 1 or 2, then list the collection agency here. Similarly, if you

Official Form 106 EiF
Sottware Copyrighi (c) 1996-2018 Best Case, LLC - www.bestcase.com

Schedule Ei`F: Creditors Who Have Unsecured Claims

Page 12 of 15
Best Case Bankruptmy

Debto(r;y’;t$£é|;l[§-lldrg -(§,|PEB DOC#ZJ_S Fl|ed:lO/l?/J_S Entered:lO/l7/1816247Z49 Page:?>l Ot 50

El’i’\ai’

Debtor 2 Angela Doyle Moore

Case number (if know) 18-11424

 

 

have more than one creditor for any of the debts that you listed iri Parts 1 or 2,` list the additional creditors here. if you do not have additional persons to be
nodded for any debts in Parts 1 or 2, do not fill out or submit this page.

Name and Address
COLLECT|ON RECOVERY
2408 COMANCHE ROAD
AUGUSTA, GA 30904

Name and Address

CPS SECUR|TY

1801 S. 5TH STREET
SU|TE 213
MCALLEN, TX 78503

 

Name and Address

ENC|RCLE COLLECT|ONS
1691 NW 107TH AVENUE
DORAL, FL 331 72

Name and Address

|NVESTMENT RETR|EVERS
950 GLENN DR|VE

SU|TE 160

FOLSOM, CA 95630

Name and Address
|NVESTMENT RETR|EVERS
P.O. BOX 4733

EL DORADO HlLLS, CA 95762-0023

 

Name and Address

LAN|ER COLLECT|ON AGENCY
P.O. BOX 15519
SAVANNAH, GA 31416

On which entry irl Part 1 cr Part 2 did you list the original creditor?
Line g of (Checlr one).' n Part 1: Creditors with Priorlty Unsecured Claims

- Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number 5352

 

On which entry in Part 1 or Part 2 did you list the original creditor?
Line ¢_L_§_ of (Check one).' 1:| Part 1: Creditors with Priority Unsecured Claims

l Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number 9079

On which entry in Part1 or Part 2 did you list the original creditor?
Line g of (Check one): l:l Part 1: Creditors with Priority Unsecured Claims

- Part 2: Creditors with Nonpriority Unsecured Claims
Last 4 digits of account number 08

On which entry in Part1 cr Part 2 did you list the original creditor?
Line g of (crreolr one): . l:l Part i; creditors with Priority unsecured claims

- Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

 

Name and Address

LAN|ER COLLECT|ON AGENCY
P.C. BOX 15519

SAVAN NAH, GA 31416

On which entry in Fart 1 or Part 2 did you list the original creditor?
Line g of (Check orie): t:l Part 1: Creditors with Priority Unsecured Claims

l Part 2: creditors with Nonpriority unsecured claims

Last 4 digits of account number

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4. 23 of (Check one): t:l Part1: Creditors with Priority Unsecured Claims

l Part 2: creditors with Nonpriority unsecured claims

 

Last 4 digits of account number 23

On which entry in Part 1 or Part 2 did you list the original creditor?
Line § of (Check one): El Part 1; creditors with Priority unsecured claims

- Part 21 Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number 10

 

Name and Address

LAN[ER COLLECTION AGENCY
P.O. BOX 15519

SAVANNAH, GA 314-16

On which entry in Part 1 or Part 2 did you list the original creditor?
Line g of tcheclr one): El Part i: creditors with Priority unsecured claims

- Part 2: Creditors with Nonpriority Unsecured Claims

 

Last 4 digits of account number 49

 

 

Name and Address

LAN|ER COLLECT|ON AGENCY
P.O. BOX 15519

SAVANNAH, GA 31416

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.33 of (Check One).' l:l Part1: Creditors with Priority Unsecured Claims

l Part 2; creditors with Nonpriority unsecured claims

Last 4 digits of account number 10

 

Name and Address

LAN|ER COLLECTION AGENCY
P.O. BOX 15519

SAVANNAH, GA 31416

 

On which entry in Part1 or Part 2 did you list the original creditor?
Line 4.14 or (checir one): |:| Part 1: creditors with Priorlty unsecured claims

- Part 2; Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number 26

 

Name and AddrSSS

LAN|ER COLLECT|ON AGENCY
P.O. BOX 15519

Offlcia| Form 106 E.l`F

On which entry 'tn Part 1 or Part 2 did you list the original creditor?
Line _¢}_._3_ of (Check orie).' n Part1: Creditors with Priority Unsecured Claims

- Part 2: Creditors with Nonpriority Unsecured Ciaims

Schedule El'F: Creditors Who Have unsecured Claims

Software Copyright (c) 1996-2018 Best Case, LLC - www bestcase.com

Page 13 of 15
Best Case Eiankrupicy

Debto(r;§§@a:rj|_§éfi_n]é%§§-|B§BB DOC#ZJ_S Fl|ed:lO/l?/J_S Entered:lO/l7/1816247Z49 Page:32 Of 50

 

 

 

 

Debtor 2 Angela Doyle Moore Case number (itltnow) 18-11424
SAVANNAH, GA 31416
Last 4 digits of account number 31
Name and Address On which entry 'rn Part 1 or Part 2 did you list the original creditor?
LAN|ER COLLECT|ON AGENCY Line 4.24 or (cnecit one): El Part t; creditors with Priority unsecured claims

 

P.O. BOX 15519
SAVANNAH, GA 31416

- Part 2: Creditors with Nonpriority Unsecured Claims

 

 

Last 4 digits of account number 54
Name and Address On which entry irl Part 1 or Part 2 did you list the original creditor?
LAN|ER COLLECT|ON AGENCY Line g of (Check one): l:] Part1:Creditors with priority Unsecured Claims

P.O. BOX 15519

- _ . . . . .
SAVANNAH' GA 3141 6 Part 2. Creditors with Nonpriority Unsecured Claims

 

 

 

Last 4 digits ot account number 69
Name and Address On which entry in Part 1 or Part 2 did you list the original creditor?
LAN|ER COLLECT|ON AGENCY l_ine 4._2_§ of (cheoir cne): E| Part i: creditors with Priority unsecured claims
P.O. BOX 15519 - . . . _ .
Part 2: Creditors with Non rlorl Uns red Cl
sAvANNAH. cA 3141 s " w e°“ a'"‘s
Last 4 digits of account number 26
Name and Address' On which entry in Part 1 or Part 2 did you list the original creditor?
NAT|ONW|DE RECOVERY Line 4_-17_ of tchscit cne): E| Part 1: creditors with Priority unsecured claims
SERVICES - . . . . .
Part 21 Creditors with Non rlorlt Unsecured Claims
P.o. Box sons " y
CLEVELAN D, TN 37320-8005
Last 4 digits of account number 36
Name and Address On which entry in Part 1 or Part 2 did you list the original creditor?
NAT|ONWIDE RECOVERY Line 4.18 of (checir one): lIi Part 1; creditors with Priority unsecured claims
SERVICES - . . . . .
Part 2: Creditors with Non riorl Unsecured Claims
P.o. cox sons " t"

CLEVELANDl TN 37320-8005
Last 4 digits of account number

 

 

Name and Address On which entry irl Part 1 or Part 2 did you list the original creditor?
NAT|ONWIDE RECOVERY Line 4.1 9 of (Check one): n Part 1: Creditors with Priority Unsecured Claims
is:-E(§\gg§s;wos - Part 2: Creditors with Nonpriority Unsecured Claims
CLEVELAND. TN 37320-8005

Last 4 digits of account number 44
Name and Address On which entry in Part 1 or Part 2 did you list the original creditor?
NAT|ONW|DE RECOVERY Line 4-20 of (Che€k onel: El Part 1: creditors with Priority unsecured claims
§E§\gg§$so°s l Part 2; creditors with Nonpriority unsecured claims
CLEVELAND, TN 37320-8005

Last 4 digits of account number 43
Name and Address On which entry irl Part 1 or Part 2 did you list the original creditor?
U.S. DEPARTMENT OF EDUCAT|ON Line 4.22 cr (check one): E| Part 1; creditors with Priority unsecured claims
Clo NAV|ENT - Part 2: Creditors with Nonpriority Unsecured Claims
P.O. BOX 9635
W|LKES BARRE, PA 18773

Last 4 digits of account number 0180

 

 

mmi the Amounts for Each Type of Unsecured Claim

6. Total the amounts of certain types of unsecured claims. This information ls for statistical reporting purposes on|y. 28 U.S.C. §159. Add the amounts for each
type of unsecured clalm.

Total Claim

Ba. Domestlc support obligations 6a. $ o_oo
Total
drums

front Part 1 Gb. Taxes and certain other debts you owe the government 6b. $ o_og

6c. Claims for death or personal injury while you were intoxicated BC. $ 0_00

6d. Other. Add all other priority unsecured claims. Write that amount here. Bd. $
Oflicial Form 106 EiF Schedule EiF: Creditors Who Have Unsecured Claims Page 14 of 15

Sciftware Copyrl'ght (:) 1996-2018 Best Caee. i_LC - www.bestcase.com Best Case Benkruptcy

oeoto(r;@§€a:l-Jr §i=.-Jr'nlaAF

00|‘€

Debtor2 An e|a Do le Moore _

Be.
Sf.
Total
claims
from Part 2 6g.
Bh.
6i.
Sj.

Ofi'lf.‘.ia| Form 106 EIF

Total Prlorlty. Add lines 6a through 6d.

Student loans

Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts

Other. Add all other nonpriority unsecured claims. Write that amount
here.

Total Nonpriority. Add lines 6f through 6i.

Schedule EiF: Creditors Who Have Unsecured Claims

Sottware Copyright (:) 1996-2018 Best Caso, LLC - www.bestcase.com

Ge.

6f.

sg.
sh.

6i.

sj.

t;§l-SDB DOC#:13 Filed:lO/l7/18 Entered:lO/l7/1816:47:49 Page:33 0150
Case number (ii know) 18-11424

 

0.00

 

 

D.DO

 

 

Total alarm
7,809.00

0.00
0.00
22,953.00

 

 

30,762.00

 

 

Page 15 of 15
Best Case Eankrl.lptcy

-- - tr ns - ' - ' ' :49 Page:340f50

Fill iii this information to identity your casé:
L

     

 

 

Debtor1 Kar| Bernard Moore

First Name Middle Name Last Name _
Debtor 2 Angeia Doyle Moore l
(Spouse if, Hling) First Name Middle Name Last Name

United States Bankruptcy Court for the: SOUTHE£N D|STR|CT OF GEORG|A

 

Case number 18-1 1 424
‘"““°W") ij check it this is an
amended filing

 

Official Form 1066
Schedule G: Executory Contracts and Unexpired Leases rails

 

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct
information. |f more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired |eases?
|:] No. Check this box and tile this form with the court with your other schedules You have nothing else to report on this forrn.

l Yes. Fill irl ali of the information below even if the contacts of leases are listed on Schedule AfB:Property (Offlcial Form 106 A!B).

2. List separately each person or company with whom you have the contract or |ease. Then state what each contract or lease is for (for
examp|e, rent, vehicle |ease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
and unexpired leases.

Person or company with whom you have the contract or lease State what the contract or lease is for
Name utmost street city. am endzlr= code
2.1 CHARLES PH|LLlPS RES|DENT|AL LEASE
CiO THE W|LSON COMPANY
244 JACKSON STREET
THOMSON, GA 30824

Of|icial Form 1066 Schedule G: Executory Contrac\s and Uriexpired Leases Page 1 of 1
Sotiware Copyright (:) 1996-2018 Best Caae. LLC - www.bestcasa.oom Eest Case Bankruptcy

 

:49 Page:35 of 50

 

 

Debtor1 Karl Bernard Moore

First Name Middle Name Last Name
Debtor 2 Ange|a Doyle Moore
(Spousa if, filing) First Name Middle Name Last Name

United States Bankruptcy Cour‘t for the: SOUTHERN D|STR|CT OF GEORG|A

Case number 18-11424

(if known)

 

Officia| Form 106H
Schedule H: ¥our Codebtors

|:| Check if this is an
amended H|'lng

12I15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. |f two married
people are filing together, both are equally responsible for supplying correct infonnation. lf more space is needed, copy the Additiona| Page,
fill it outl and number the entries in the boxes on the |eft. Attach the Addltlonal Page to this page. On the top of any Additional Pages, write

your name and case number (if known). Ariswer every question.

1. Do you have any codebtors? (lf you are filing a joint case, do not list either spouse as a codebtor.

- No
g Yes

2. Wlthin the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arlzona, Califomia‘ ldaho, Louisianal Nevada, New Mexico. Puerto Rico, Texas, Washington, and Wisconsin.)

l No. Go to line 3.

\:l Yes. Did your spouse, former spouse, or legal`equivalent live with you at the time?

3. ln Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Officla|
Form 106D), Schedule EiF (Officia| Form 106E1F), or Schedule G (Officia| Form 1066). Use Schedule D, Schedule EiF, or Schedule G to fill

out Column 2.

Column 1 Your codebtor
Name Numver. street city. statewide code

|3_.H

 

Name

 

Number Sl'rEBi
City State ZlP Code

|W| _

Name

 

Number Street
City State ZlP Code

Column 2 The creditor to whom you owe the debt
Check ali schedutee that apply

l'_'l Schedule D, line
i:l| Schedule ElF, line
|:I Schedule G, line

El Schedule D, line _
|:l Schedule EIF, line
m Schedule G, line

 

Officia| Form 106H

Software Copyright (c) 1996-2015 Eest Case, LLC - www.bestcase.oom

Schedule H: Your Codebtors

Page 1 of 1
Eest Case Bankrllptcy

CaSe:lS-ll424-SDB DOC#ZJ_S Filed:lO/l?/J_S Entered210/17/1816247249 Page:36 Of 50

Fill in this information to identify your casei
Debtor1 Kari Bernard Moore

Debtor 2 Angela Doyle Moore
(Spouse, ifti|ing)

Ul'li`ted States Bankruptcy Couri for the: SOUTHERN D|STR|CT OF GEORG|A

Case number 18-11424 Check if this is:
('fk"°“’") l:l An amended filing

i:i A supplement showing postpetition chapter
13 income as of the following date:

 

 

 

Official Form 106| m
Schedule i: Your income lens

 

Be as complete and accurate as possible. if tviro married people are filing together (Debtor1 and Debtor 2), both are equally responsible for
supplying correct lnfonnation. |f you are married and riot filing joint|y, and your spouse is living with youl include information about your
spouse. lf you are separated and your spouse is not filing with you, do not include information about your spouse. if more space is needed,
attach a separate sheet to this form. 0n the top of any additional pages, write your name and case number (if known). Answer every question.

_Describe Empioyment _ _ _

1. Fill iri your employment

 

 

 

infomiation. Debtor 1 Debtor 2 cir' woodling decrees _
if you have more than one jobl - Empioyed - Empioyed
attach a separate page with Empioyment 513qu
information about additional n NOt amphde m NOf employed
employers. _
Occupation DR|VER TRA|NER SELF-EMPLOYED
include part-timel saasonal, cr
self-employed worl<. Emplover's name UPS GROUND FRE|GHT, lNc.

 

Occupation may include student Empioyer's address
or homemaker, if it applies. :q?gg;|§)“£“DHESAAYSEzNZHE

 

How long employed there? 3 YEARS

Give Detai|s About lllionthly income _

Estimate monthly income as of the date you tile this fom‘i. if you have nothing to report for any line, write $0 in the space. include your non-tiling
spouse unless you are separatedl

if you or your non-ti|ing spouse have more than one empioyer, combine the information for all employers for that person on the lines below. if you need
more spaoe, attach a separate sheet to this forrn.

FtirDt.-bici't Fori:iebtori`tor

 

 

 

s M. conciliin
List monthly gross wages, salary, and commissions (before all payroll
2- deductions). |f not paid monthly, calculate what the monthly wage would be. 2- $ 51999-00 $ 0'00
3. Estimate and list monthly overtime pay. 3. +$ 0.00 +$ 0.00
4. Ca|culate gross |ncome. Add line 2 + line 3. 4. $ 5,999_00 $ 0.00

 

 

 

 

 

OHiciai Form 1061 Schedule I: Your Income page ]

CaSe:lS-ll424-SDB DOC#ZJ_S Filed:lO/l?/J_S Entered:lO/l7/1816Z47Z49 Page:37 Of 50

Debtor1 Kari Bernard Moore

Debt°rz A“Hela Doyle Moore Case numberririmowm 18-11424
For Debtor 1 ' For Debtor 2 or
. MH___ __ mth lrLi\,M__
Copy line 4 here _ _ 4- $ 5.999.00 $ 0.00
5. List all payroll deductions:
5a. Tax, Medicare, and Sociai Security deductions 5a. $ 1,316_00 $ 0_00
5b, Mandatory contributions for retirement plans 5b. $ 0.00 $ 0.00
5<:. Voiuntary contributions for retirement plans 5c. $ 360_00 $ 0_00
5d. Required repayments of retirement fund loans 5d. $ 0.00 $ 0.00
5e. insurance 59. $ 979.00 $ 0.00
5f. Domestic support obligations 5f. $ 0.00 $ 0.00
5g. Union dues 59- $ 0.00 $ 0.00
5h. Other deductions. Specify: 5h.+ $ 0.00 + $ 0.00
Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+59+5h. 6. $ 2,655.00 $ 0_00
Ca|cu|ate total monthly take-home pay. Subtract line 6 from line 4. 7. $ 3,344_00 $ 0_00
List all other income regularly received:
Ba. Net income from rental property and from operating a business,
profession, or farm
Atlach a statement for each property and business showing gross
receipts. ordinary and necessary business expenses, and the total
monthly net income. Ba. $ 0.00 $ 0.00
Bb. interest and dividends 8b. $ 0.00 $ 0.00
Bc. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
include alimony, spousal support, child support, maintenanoe, divorce
settlementr and property settlement SG. $ 0.00 $ 0.00
Bd. Unemployment compensation Bd. $ 0.00 $ 0.00
Be. Socia| Security SE- $ 0.00 $ 0.00
8f. Other government assistance that you regularly receive
include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (beneiits under the Supplementa|
Nuirition Assistance Program) or housing subsidies
Speclfy: af. $ 0.00 $ 0.00
Bg. Pension or retirement income BQ- $ 0.00 $ O.DD
PRORATED 2017 TAX
ah. other monthly income. specify: REFuNDs,'cREDrrs ah.+ $ 800-00 + $ 0-00
9. Add all other income. Add lines aa+Bb+Bc+Bd+Se+Sf+Bg+Bh. 9. $ 800.00 $ 0.00
10. Ca|cu|ate monthly income. Add line 7 + line 9. 10. $ 4,144.00 + $ 0.00 = $ 4,144.00
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
include contributions from an unmarried partnerl members cf your householdl your dependentsr your roommates, and
other friends or relatives
Dc not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specifyr _ _ 11. +$ 0.00
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
Write that amount on the Summary of Schedules and Statl'stl'cal' Summary of Certain Liabi'l'i'tl'es and Re|ated Data, if it
applies $ M
Combined
monthly income
13. Do you expect an increase or decrease within the year after you file this forrn?
\:| No.
l Y€S- Exp|ai"'- * DEBTOR #2'5 BUS|NESS IS OPERAT|NG AT A LOSS, AND SHE |S L|KEL¥ TO STOP OPERAT|NG.
** DEBTOR #2 HAS APPL|ED FOR D|SABlL|T¥ BENEF|TS W|TH THE RA|LROAD RET|REMENT
BOARD.
Ot’t'lcia| Form 1061 Schedule I: Your lncome page 2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CaSe:lS-ll424-SDB DOC#ZJ_S Filed:lO/l?/J_S Entered210/17/1816247249 Page:38 Of 50

 
 

Fill iii this ihfi;iri'i'iatii:=n to identify _\,-‘i;:i_ii‘ i;:as£-_

  

 

 

Debtor ‘l Kar| Bernard Moore Check if this iS!

|'_'| An amended filing
Debtor2 Ange|a Doyle Moore [:| A supplement showing postpetition chapter
(Spouse. if filing) 13 expenses as of the following date:
United States Banknlptcy Court for the: SOUTHERN D|STR|CT OF GEORG|A MMI DD l YY¥Y

 

Case number 18-11424
(if known)

 

 

thcial Form 106J
Schedule J: Your Expenses 1215

Be as complete and accurate as possible. if two married people are filing tolether, both are equally responsible for supplying correct
infon'nation. tf more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

mescribe Your Household
1. is this a joint case?
|:l No. Go to line 2.
- Yes. Does Debtor 2 live in a separate household?

- No
|:l Yes. Debtor 2 must tile Oiticia| Form 106J-2. Expenses for Separate Household of Debtor 2.

 

 

2. Do you have dependents? [l No

 

Do not list Debtor 1 and - yes_ Fill out this information for Dependent’s relationship to Dependent’s Does dependent
Debtor 2_ each dependent .............. Debtor 1 or Debtor 2 age live with you?
_ _
Do not state the n N°
dependents names. DAUGHTER 9 l Yes
m No
SON 1 1 - Yes
l:l No
l:l Yes
|:l No
El Yes

3. Do your expenses include - No
expenses of people other than m
yourself and your dependents? yes

Estlmate Your Ongoing Monthiy Expenses
Estlmate your expenses as of your bankruptcy filing date unless you are using this forln as a supplement irl a Chapter 13 case to report
expenses as of a date after the bankruptcy is tiied. if this is a supplemental Schedule J, check the box at the top of the form and fill in the

applicable date.

include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule l: ¥our income

 

 

 

 

(ofrioial Form 106|.) V'Wr“i=am¢

4. The rental or home ownership expenses for your residence. include first mortgage
payments and any rent for the ground or lot. - $ 500-on
if not included in line 4:
4a. Reai estate taxes 43. $ 0.00
4b. Propertyl homeowner‘s, or renter’s insurance 4b. $ o_gg
4c. Hcme maintenance, repair, and upkeep expenses 4c. $ 75_00
4d. Hcmeowner's association or condominium dues 4d. $ g_gg

5. Addltlonal mortgage payments for your residence, such as home equity loans 5. $ 0_00

 

Ofticiai Form 106J Schedule J: Your Expenses page 1

CaSe:lS-ll424-SDB DOC#ZJ_S Filed:lO/l?/J_S Entered210/17/1816247249 Page:39 Of 50

Debtor1 Kari Bernard Moore

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 2 Mela Doyle Moore case number (irknown) 18-11424
6. Utilities:

6a. Eiectricity, heat, natural gas 6a $ 235.00

6b. Water, sewer. garbage collection 6b. $ 0_00

6c Telephone, cell phone, lnternet, satellite, and cable services Bc. $ 330_00

6d. Other. Specify: 5d. $ 0.00
7. Food and housekeeping supplies 7. $ 963.00
8. Chi|dcare and children’s education costs 8. $ 0.00
9. Clothing, laundry, and dry cleaning 9. $ 264.00
10. Personal care products and services 10. $ 200.00
11. Medicai and dental expenses 11. $ 100.00
12. Transportation. include gas, maintenance. bus cr train fare.

Do not include car payments 12- $ 4°0'00
13. Entertainment, clubs, recreation, newspapers, magazines, and books 13. $ 25_00
14. Charltable contributions and religious donations 14. $ 0.00
15. lnsurance.

Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance 15a $ D.Oi`.l

15b. Hea|th insurance 15b. $ 0.00

15c. Vehicle insurance 15c. $ 170.00

15d. Other insurance Specify: 15d. $ 0.00
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.

Specify: 16. $ 0.00
17. installment or lease payments:

17a. Car payments for Vehicle 1 17a. $ 0,00

17b. Car payments for Vehicle 2 17b. $ 0_00

176- thBr- SP€Cify! PROBAT|ON PAYMENT (PRORATED) 170- $ 23.00

17d. Other. Speclfy: 17d. $ 0.00
18. Your payments of alimony, maintenance, and support that you did not report as

deducted from your pay on line 5, schedule l, your income iornolal Form 1osl). 18- $ °-°0
19. Other payments you make to support others who do not live with you. $ 0_[]0

Specify: 19-
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule f: Yourlncome.

20a. |V|ortqages on other property 20a $ 0.00

20b. Reai estate taxes 20b. $ 0.00

20c. Property, homeowner‘s, or renter’s insurance 200. $ 0_00

20d. lliialntenance, repairl and upkeep expenses 20d. $ 0_00

20c. Homeowner’s association or condominium dues 20c. $ 0_00
21. olher: Specify: PET Foon AND EXPENSES 21. +$ 150.00
22. Calcu|ate your monthly expenses

22a Add lines 4 through 2'l. $ 3,435.00

22b. Copy line 22 (monthly expenses for Debtor 2), if anyl from Officiai Form 106J-2 $

22c Add line 22a and 22b. The result is your monthly expenses. $ 3,435_00
23. Ca|cu|ate your monthly net income.

23a Copy line 12 (your combined monthly income) from Schedule l. 23a $ 4,144_00

23b. Copy your monthly expenses from line 22c above. 23b. -$ 3,435_00

23c. Subtract your monthly expenses from your monthly income.

The result is your monthly neti'noome. 239 $ 709'00

 

 

 

24. Do you expect an increase or decrease in your expenses within the year after you file this fonn?
For examplel do you expect to finish paying for your car loan within the year or do you expect your mortgage payment lo increase or decrease because of a
moditicalion to the terms of your mortgage?

l No.

|:I ¥es. l Exp|ain here: __ :|

 

 

Oflicia| Form tOSJ Schedule J: Your Expenses page 2

CaSe:lS-ll424-SDB DOC#ZJ_S Filed:lO/l?/J_S Entered210/17/1816247249 Page:40 Oi 50

Fill in this information to identify your case:

 

 

 

Debtor 1 Karl Bernard Moore _

First Name Middle Name Last Name |
Debtor 2 Ange|a Doyle Moore .
(Spouse if, filing; First Name Middle Name Last Name _ l

United States Bankruptcy Courtfcr the: SOUTHERN D|STR|CT OF GEORE|A

 

Case number 13-11424 l
{irknown) l |:| Check if this is an

amended tiling

 

Official Form 106Dec
Dec|aration About an |ndividual Debtor's Schedules one

if two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statementl concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

- Sign Be|ow

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

.No

|:| Yes. Name of person Attach Bankruptcy Petl'tl'on Preparer’s Notl'ce,
_ Declaratl'on, and Siignature (Ofiicial Form 119)

Under penalty of perjury, l declare that l have read the summary and schedules filed with this declaration and
that they are true and correct.

xv.r¢-a-z-- _ x%t%<MMM/\

Kari Bernard Moore Anga Doyl§Moore
Signature of Debtor 1 Signature of Debtor 2

cate _/0"_/7'/$/ _ _ _ Dale M __ _ _ __

thcial Form 106Dec Declarat_ion About an individual Debtor's Schedules

Soflware Copyright (c) 1996-2018 Besl Case, LLC s www.bestcase.com Eest Case Bankruptcy

CaSe:lS-ll424-SDB DOC#ZJ_S Filed:lO/l?/J_S Entered:lO/l7/1816Z47Z49 Page:4l Oi 50

Fill in this information to identify your caso`.

 

 

 

Debtor 1 Kari Bernard Moore

First Name Middle Name Last Name
Debtor 2 Ange|a Doyle Moore
(Spouse i‘l. filing) First Name Middle Name Last Name

United States Bankruptcy Court forthe:

Case number

18-11424

SOUTHERN D|STR|CT OF GEORG|A

 

 

(if known)

|:l Check if this is an

 

Official Form 107
Statement of Financia| Affairs for individuals Fi|ing for Bankruptcy

amended filing

4116

 

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. if more space is neededl attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Give Detaiie About Your Maritai status and where vou Lived Berere

1.

2.

3.

 

l Married
l:l Not married

What is your current marital status?

Durlng the last 3 years, have you lived anywhere other than where you live now?

-No

ij Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

Debtor 1 Prior Address:

Da$s Debtor 1

lived there

Debtor 2 Prior Address:

Dates Debtor 2
lived there

Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property

states and territories include Arizona, Ca|ifornia, ldaho, Loulsiana, Nevada, New Mexioo, Puerto Rico. Texas. Washington and Wisconsin.)

F'ari 2

4.

From January 1 of current year until
the date you filed for bankruptcy:

-No

|:l ¥es. Make sure you fill out Schedule H: Your Codebtors (Otficia| Form 106H).

Exp|ain the Sources of Your income

 

 

Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities
if you are filing a joint case and you have income that you receive togetherl list it only once under Debtor 1.

|:l No
l Yes. Fill in the detailsl

Ofliciai Form 107

Debtor1

Sourcee ot income
Check ali that apply

l Wages, commissions
bonuses, tips

|:i Operating a business

Gross income
(bewre deductions and
exclusrcnsl

$52,371.00

Bobterz

Sources of income
Check all that apply

- Wages. commissions,
bonuses. tips

L_.l Operating a business

Statement of Financial Affa|rs for individuals Fillng for Bankn.iptcy

Software Copyright (c) 1996-2013 Eest Case LLC - www.bestcase.com

Gross income
(before deductions
and exclusions)

$100.00
twr‘\me.\.td\

page 1

Beat Case Bankruptcy

Case('aliB-ZLZLA,ZA,- DB DOC#:13 Filed:10/17/18 Entered:10/17/1816:47:49 Page:42 Oi 50
Debtor Bernard core

I'

 

 

 

Debtor 2 Angela Doer Moore __ Case number tiri¢nawn) 18-11424
Debtor 1 Debtor 2
Soui'cee of income Giross income Scurces of income Gross income
Check eli that apply tbefore deductions and Check all thlt apply (before deductions
exclusions] and exclusions)
F°"'ast calendar yea" - Wa es commissionsl 567»793-00 l Wa es commissions $3’90°-0°
(January 1 to December 31, 2017) bonusegs' tips bonusegsl t’ips ’
l:l Operating a business l:l Operating a business
:-:]or the cal|encll:';ir yeait',be;c;rezig'i|a;:) - Wages’ commissions` $52,543.00 |:l Wages, commissions, $U.UU
anuary to ecem er , - , bonuses, ti s
bonusesl tips L 30 `n_`_d p

[.'.'i Operatlng a business E| Operating a business

 

 

5. Did you receive any other income during this year ortho two previous calendar years?
include income regardless of whether that income is taxab|e. Examp|es cf other income are alimony; child support; Social Security. unemployment
and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuiis; royalties; and gambling and lottery
winnings. lf you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately Do not include income that you listed in line 4.

l:l No
l ves. Fill in the details

Debtor 1 Debtor 2
Sources of income Gross income from Sources of income Gross income
Describe below each source Describe below (before deductions
ibefore deductions end and exdustons)
exclusions)
Fl’°m J‘d"uary 1 Of Curr€nf Yeal' until $0.00 L|FE |NSURANCE $12,500.00
the date you filed for bankruptcy: pROcEEDS pA|D TO
DEBTOR #2 AFTER
THE DEATH OF

DEBTOR'S MOTHER

 

 

List Certain Payments You Made Before You Filed for Bankruptcy

6. Are either Debtor 1’s or Debtor 2's debts primarily consumer debts?
|:| No. Neither Debtor1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101 (B) as "incurred by an
individual primarily for a personal, famiiy, cr household purpose."

During the 90 days before you died for bankruptcy, did you pay any creditor a total of $6,425* or more?
n No. Go to line 7.
m Yes List below each creditor to whom you paid a total of $6.425* or more in one or more payments and the total amount you
paid that creditor. Do not include payments for domestic support obligations such as child support and alimony. Also. do

not include payments to an attorney forthis bankruptcy case.
* Subject to adjustment on 4101/19 and every 3 years after that for cases filed on or after the date of adjustment

l ¥es. Debtor1 or Debtor 2 or both have primarily consumer debte.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

m No. Go to line 7.

l Yes List below each creditorto whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
include payments for domestic support obligations, such as child support and allmony. Also, do not include payments to an
attorney for this bankruptcy case.

Creditor's blame and Address Daiies of payment Total amount Amount you Wae this payment for . .
paid still owe
Of|icia| Form 107 Statement of Financia| Affairs for individuals Filing for Bankruptcy page 2
Sottware Copyrighl (c) 1996-2018 Eest Case, LLC - www.bestcase.com Best Case Bankruptcy

Debtg;aee<-alrpé%l¢lz¢l&§pme Doc#:ls Filed:lo/lr/ls

mard
Debtor 2 Angeia Doyle Moore

Entered:lO/17/18 16:47:49 Page:43 of 50

 

Creditor's Name and Address notes of payment
CHARLES PH|LLlPS WiTH|N THE PAST
CiO THE W|LSON COMPANY 90 DAYS

244 JACKSON STREET

THOMSON, GA 30824

 

Case number (irknownj 1811 1424
Total amount Amount you Was this payment for
paid stilt owe
$1,800.00 vessel n Mortgage
l:i Car

El Credlt Card
|:l Loan Repayment
El Supp|iers or vendors

l Other RENT

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
of which you are an officer, directorl person in contro|, or owner of 20% or more of their voting securities; and any managing agent, including one for
a business you operate as a sole prcprietor. 11 U.S.C. § 101. include payments for domestic support obligationsl such as child support and

alimony,

- Nc
ill Yes. List all payments to an insider

ineider's Name and Addms Detes of payment

Total amount
paid

Amount you
still owe

Reason for this payment

8. Within 1 year before you filed for bankruptcyl did you make any payments or transfer any property on account of a debt that benefited an

lnsider?

lnclude payments on debts guaranteed or coslgned by an insider.
l No

l:l Yes. List all payments to an insider

insiders Name and Address notes of payment

_ldentity Lega| Actions, Repossessions, and Forec|osures

Total mount
paid

Amount you Reasen for this payment
attiiotwe include creditors name

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuitl court action, or administrative proceeding?
List all such matters including personal injury cases, small claims actions divorces. collection suits, paternity actions, support or custody

modifications and contract disputes.

l No
El Yes. Fill in the details

Case title
Case number

Nature et the case

Court or agency

Smus ofthe case

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed. torec|osed, garnishedl attached, seized, or ievied?

Check all that apply and till in the details below.

|:I No. Go to line 11.
l ves. Fill in the information below.
Credith Name and Address

 

 

Describe the Property Dete Vaiue of the
Property
Expiain wm happened
CNAC 2005 BU|CK RA|N|ER 120,000 miles; POOR SEPTEMBER $2,000.00
3132 ST. JOHNS BLUFF ROAD S COND|T|ON 24. 2018
JACKSONV|LLE, FL 32246
l Property was repossessed.
El Property was foreclosed.
|:l Property was garnished.
|:l Property was attached, seized or levied.
Ofi'iciai Form 107 Statemant of Financia| Affalrs for individuals Fillng for Bankruptcy page 3

Software Copyrighi (c) 1996-2018 Besi Case, LLC - www.besicase.com

Best Case Bankniptcy

Debt§@$e(;ajr§B-H§M§£§ DOC#213 Filed:lO/17/18 Entel’ed:lO/l7/1816247Z49 Page:44 Of 50

Debtor2 Ange|a Doyle Moore Case number unknown 18-11424

Crediter Name and Addrees Describe the Property Date Value ofthe
properly
Exp|ain what happened
GM FlNANClAL 2012 GMC ACAD|A 70,000 miles; GOOD SEPTEMBER $11,398.00
P.O. BOX 181145 COND|T|ON 28, 2018
ARL|NGTON, TX 76096

. Property was repossessed
l:l Property was foreclosedl
|:l Property was garnished.

l:l Property was attached, seized or levied.

11 Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institutionl set off any amounts from your
accounts or refuse to make a payment because you owed a debt?
l No

El Yes. Fill in the delails.

Creditor Name and Addrees Describe the action the oreditortook Daee action was Amount

taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
court-appointed receiver, a custodian, or another official?

. No
l:l Yes

List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

l No

|:l ¥es. Fill in the details for each gift.

file with a total value of more than $600 Describe me pins Dalaes you gave Value
per person the gifts

Pelaon to Whom You Gave the Glfl and
Address'

14. Within 2 years before you filed for bankruptcyl did you give any gifts or contributions with a total value of more than $600 to any charity?
l No

|:l Yes. Fill in the details for each gift or contributionl

Glfls or contributions to charities that tom Describe what you contributed Dates you Value
mere than 5800

contribumd
Charlty's Name
Address reninb¢r_ sweet cny, sum and ar eden

l.isi certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
or gamblin¢?

- No
E| Yes. Fill in tnedetails.

Describe the property you lost end Describe any insurance coverage for the ross Date of your
hew the loss occunad

include the amount that insurance has paid List pending loss

Value of properly
lost
insurance claims on line 33 of Schedule A/B Property

Ofiicia| Form 107 Statement of Financial Affa|rs for individuals Fillng for Bankruptcy

page 4
Sol‘tware Copyright (:) 1996-2018 Besl Case, LLC - www.l:iestmsa.oom Beat Case Bankruptcy

Debt$@$%§§;pn%%m§g§ DOC#113 FiledflO/l7/18 Ent€r€leO/l7/18 16147149 PHQ€Z45 Oi 50
Debtor2 Angela Doyle Moore _ Case number (irknawn) 18-11424

List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else actin
consulted about seeking bankruptcy or preparing a bankruptcy petition?
include any attomeys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy

l:l No
l vee. Fill in the deiaile.

g on your behalf pay or transfer any property to anyone you

Perscn Who Was Paid Descnption and value ofany property Date payment Amount of

Address transferred or transfer was payment

Email cr website address made

Person Who Made the Payment, if No{You

001 DEBTORCC CREDlT COUNSEL|NG OCTOBER $14.95
201 8

WWW.DEBTORCC.ORG

 

 

 

17. \Mthin 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

pay or transfer any property to anyone who

l No
|Zl Yes. Fill in the details
Person who Was Paid Descanon and value ofany property Date payment Amount of
Address transferred or transfer was payment
made

18. Within 2 years before you filed for bankruptcy, did you se|l, trade, or othenlvise transfer any property to anyone, other than property

transferred in the ordinary course of your business or financial affairs?

include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
include gifts and transfers that you have already listed on this statement

- No
|Il Yes. Fill in the delaile.
Persen Who Recenred Transfer Descrlption and value of Describe any property or bets thiner was
Addreu property transferred payan received or debts made
paid in exchange
Person's relationship l:o you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
beneficiary? (These are often called asset-protection devices.)

. No
El Yes. Fill in ine delails.

Name of trust Descrlptlon and value of the property transferred Daiia Transfer was
made
List of Certain Financial Accounts, instrumentsl Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closedl
sold, moved, or transferred?

include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
houses, pension funds, cooperatives, associations, and other financial institutions.

- No
El vee. Flll in the deraile.
Name of Financial institution and Last 4 digits of Type di account or Date account was Last balance
Address mamie-n sense cie, sum and zlP account number instrument ciosed, sold, before closing or
cedar moved, or transfer
transferred
0fticial Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 5

Software Copyright (c) 1996-2018 Besl Case, LLC - www.bestcase.com Best Case Bankruptcy

Debts;asqégr§a;pn%%m§g§ Doc#:13 Filed:lO/17/18 Entered:lO/l7/18 16:47:49 Page:46 of 50
Debtor 2 Allgela Doyle Moore Case number (ifknawn) 18-11424

 

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
cash, or other valuables?

l No
iIl Yes. Fill in the details.

Name of Financial tnstitutlon Who else had access to it? Describe the contents Do you still
Addrees maxim street cie. ama and mr com Addtess (Numsar, sent city. have lt?

SMMZIPCMS)

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

- No
|I| Yes. Fill in the details
Name of Storage Fscility Who else has or had access Describe the contents Do you still
Addmss lnumher, smt, conn state md me cadet to it? have it?
Addm$ (Numver. Street Orty.
stats and 219 cedai

identify Property You Ho|d or Contro| for Someone Else

23. Do you hold or control any property that someone else owns? include any property you borrowed from, are storing for, or hold in trust

for someone.

- No

E| Yes. Fill in tha details
Owner's Name Where lathe property? Describe the property Value
Addl'ess twmher.atmf.€ny.mandzlroeda; W.SMCW,MMBP

Give Details About Environmental information

For the purpose of Part 10r the following definitions appiy:

. Environmental law means any federai, state, or local statute or regulation concerning pollutionl contamination, releases of hazardous or
toxic substances, wastes, or material into the air, |and, soil, surface water, groundwater, or other medium, including statutes or
regulations controlling the cleanup of these substances, wastes, or materia|.

Site means any iocation, facility, or property as defined under any environmental iaw, whether you now ownl operate, or utilize it or used
to own, operate, or utilize it, including disposal sites.

Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
hazardous materia|, pollutant, contaminant, or similar tenn.

Report ali notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

- No

Ei Yes. Fill in the datalla.
Name ofslte Governmentai unrt Environmental law, if you Dete of notice
Address (Numtm. asset cny, arm and ziP cadet Address rumnher, asset city4 stare and know it

ZP codd

25. Have you notified any governmental unit of any release of hazardous materia|?

- No
Ei Yes. Fill in the details.
Name of site Govemmental unit Enviromnentel law, ifyou Date of notice
Addresa names sheet city. stan and zlP com Addrese lnamba¢_ sweet city, state and know lt
Wcode)
Offlcial Form 107 Stallement of Financial Affairs for individuals Filing for Bankruptcy page 6

Sof‘iwere Copyright (c) 1996-2018 Best Casel LLC - vlnmv.bestcase.mm Besl Case Bankruptcy

Debt(graf$ekg_l§k'l_e]r_§a;§w§DB DOC#ZJ_S Filed:lO/l?/J_S Entered:lO/l7/1816247Z49 Page:47 Of 50

oore
Debtor 2 Ange|a Doyle Moore _ Case number (ltl<mwn) _1§1424

26. Have you been a party in anyjudicial or administrative proceeding under any environmental law? include settlements and orders.

l No
|Il Yes. Fill in the detaila.

Case Title Court or agency Nature of the case Status of the
Case Number Name case
Address (Numhar, slraet. clty,
Staie and ZlP Codel

Give Dei.ai|s About ‘rour Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
- A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
m A member of a limited liability company (LLC) or limited liability partnership (LLF)
i:l A partner in a partnership
l:l An officer, director, or managing executive of a corporation
l:l An owner of at least 5% of the voting or equity securities of a corporation

Ei No. None of the above applies. Go to Part 12.

- ¥es. Check all that apply above and fill in the details below for each husiness.

Business Name Describe the nature of the business Empioyer identification number

Address Do not include Social Security number or |TlN.
(Number. Street Cifv. State and ZlP C°del Name of accountant or bookkeeper

Dates business existed

HUMMNBYRD'S TREASURES ART AND CRAFTS ElN:
865 GEORGE MCDUFFIE ROA_D
DEAR|NGl GA 30808 Fl'°l'"'T° SEPTEMBER 2017 - PRESENT

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? include all financial
institutions, creditors, or other parties.

l No
lIl Yes. Fill in the details below.

Name Date issued
Address
(Number_ Street City, State and ZlP Code)

Part 12: Sign Be|ow _

l have read the answers on this Statemenr ofFinanciai Affairs and any attachments, and l declare under penalty of perjury that the answers
are true and correct. l understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250.000, or imprisonment for up to 20 yearsl or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

 

~L F'-`~ tt
Kari Bernard Moore Ange a D core
Signature of Debtor 1 Signature of Debtor 2

mate _/l' /_7:Qf _ aaa _ /P;/ 715 _

Did you attach additional pages to Your Stafemenf of Financial Affalirs for individuals Filing for Bankruptcy (Official Form 107)?
l No

l:l Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

l No

i:l Yes. Name of Person . Attach the Bankruptcy Pef.ition Preparer's Notl'ce, Deciaration, and Sl'gnature (Official Form 119).

Officia| Form 107-' Statement of Financial Affairs for individuals Filing for Bankruptcy page 7

Sofiware Copyrigllt ic) 1996-2018 Besl Case, LLC - www.bestcase.com Besl Case Bankruptcy

CaSe:lS-ll424-SDB DOC#ZJ_S Filed:lO/l?/J_S Entered:lO/l7/1816Z47Z49 Page:48 Of 50

   

  

Fii| in this irif::»i'n"iatton to n:ieritii'y‘ youi case

 

Check as directer:| in times 17 and iii

 

 

Debtor 1 Kar| Bernard Moore ls\tc;ic;rr:i;\rgt-to the calculations required by this
DebeF_Z__ Angela Doyle Moore l 1_ Disposable income is not determined under
(Spouae. if filing)

11 U.S.C. § 1325(b)(3).

El 2. Disposable income is determined under 11
U.S.C. § 1325(b)(3).

United States Bankruptcy Court for the: Southem District of Georgia

 

Case number 13-1 1424
¢if known)

 

- 3. The commitment period is 3 years.

|;l 4. The commitment period is 5 years.

 

 

l:l Check if this is an amended li|ing

Officia| Form 122C-1
Chapter 13 Statement of Your Current Monthiy income
and Calcu|ation of Commitment Period 12:15

 

 

Be as complete and accurate as possible. if two married people are filing togetherl both are equally responsible for being accurate. if more
space is needed, attach a separate sheet to this form. include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known).

lall Ca|culate Your Average Monthiy income

 

 

 

 

 

 

 

 

 

1. What is your marital and filing status? Check one on|y.
|:l Not married. Fill out Column A, lines 2-11.
- Married. Fill out both Columns A and B, lines 2-11.
Fill iri the average monthly mcemeth¢t you received from ali sourcos, derived during the 6 tull months before you tile this bankruptcy cese. 11 U 8 C §
tO‘i(wA) For example ir you ace hlmg on September 15 the S~morith period would be March 'i' thmuthugust 31 if the amount of veur monthiv income varied during
the 6 months aid the income for all 6 months and divtde the mmi by 6 Fil in the resuit Do riot include any income amount more than once i~or example if both
. spouses own the same renwl property, put the ii'icome nom that property in one column oniv ifyou have nothing to_rsport for any tine_ write 30 in the space
Cowmn A Coiumri B
Debtor f Debtor 2 or
non-filing spouse
2. ¥our gross wages salary tips, bonuses, overtime, and commissions (before all
payroll deductions).l ’ $ 5,999.00 $ 0,00
3. Aiimony and maintenance payments. Do not include payments from a spouse if
Column B is filled in. $ 0.00 $ D.00
4. All amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support. include regular contributions
from an unmarried partner, members of your househo|d, your dependents, parentsl
and roommales. Do not include payments from a spouse. Do not include payments
you listed on line 3. o-°° $ °-oo
5. Net income from operating a business, _
profession. or farm uaw 1
Gross receipts (before all deductions) $ o-oo
Ordinary and necessary operating expenses '$ 0-00
Net monthly income from a business. profession, or farm $ ___ °-00 Copy here -> $ 0.00 $ 0.00
6. Net income from rental and other real property ilei‘:t.-or 1
Gross receipts (before all ded uctions) $ °-°0
Ordinary and necessary operating expenses '$ 0-00
Net monthly income from rental or other real property $ o-°° Copy here '> $ °-00 $ 0-00
thcia| Form 122C-1 Chapter 13 Statement of Your Current Monthiy income and Ca|cu|ation of Commitment Period page 1

Sotlware Copyrighl (c) 1996-2018 Best Case, LLC - www.besli:ase.oom Best Case Bankruptcy

CaSe:lS-ll424-SDB DOC#ZJ_S Filed:lO/l?/J_S Entered:lO/l7/1816Z47Z49 Page:49 Of 50

beacon Kari Bernard Moore

 

Debtor 2 Angela Doyle Moore _ case number (irknown) 18-1 1424
Cx)lwm A Column B
Debtor 1 Debtor2 or
ncn-fiiing spouse
7. |nterest, dividends, and royalties $ 0.00 $ _ 0.(£
8. Unemployment compensation $ 0_00 $ o_oo

 

Do not enter the amount if you contend that the amount received was a benefit under
the Social Security Act. |nstead, list it here:

 

For you $ 0.00
For your spouse $ 0.00

 

 

9. Pension or retirement income. Do not include any amount received that was a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

benefit under the Social Security Act. °-°° $ _ °-on
10. income from all other sources not listed above. Speci'fy the source and amount.
Do not include any benefits received under the Social Security Act or payments
received as a victim of a war crimel a crime against humanity, or international or
domestic terrorism. |f necessary, list other sources on a separate page and put the
total below.
_ $ 0.00 $ 0.00
_ $ 0.00 $ 0.00
Total amounts from separate pages, if any. + $ 0.00 $ 0.00
11. Ca|culate your total average monthly income. Add lines 2 through 10 for _
each column. Then add the total for Column A tc the total for Column B. 5 5-999-0° + $ 0-00 $ 5.999-00
Total average
monthly income
m Detennine How to Measure Your Deductions from income
12. Copy your total average monthly income from line 11. __ __ $ 5,999_00

13. Ca|culate the marital adjustment. Check one:
l:] You are not married. Fill in 0 below.

l You are married and your spouse is filing with you. Fill in 0 below.

|:l ¥ou are married and your spouse is not filing with you.

Fill in the amount of the income listed in line 11, Column B, that was NOT regularly paid forthe household expenses of you or your
dependents, such as payment cf the spouse's tax liability or the spouse's support of someone other than you cr your dependents

Be|ow, specify the basis for excluding this income and the amount of income devoted to each purpose. if necessary. list additional
adjustments on a separate page.

if this adjustment does not app|y, enter 0 below.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_ $
$
+$
Total _ _ _ __ $ 0-00 Copy here=> _ U.UO
14. ¥our current monthly income. Subtracl line 13 from line 12. $ 5.999-00
15. Ca|culate your current monthly income for the year. Fol|ow these steps:
15a. Copy line 14 here=>_______________ __ __ _ _ _ _ $ 5,999.00
Multip|y line 15a by 12 (the number of months in a year). x 12
15b The result 55 your Current monthly income for the year for this part of the form. $ 71 1988-00
Official Form 1220-1 Chapter 13 Statement of Your Current Monthiy income and Ca|culation of Commitment Period page 2

Software Copyright (:) 1996-2018 Best Case, LLC - www.bestcaee.com Best Case Bankruptcy

CaSe:lS-ll424-SDB DOC#ZJ_S Filed:lO/l?/J_S Entered210/17/1816247249 Page:50 0150

Debtor1 Kari Bernard Moore
Debtor2 Angela Doyle Moore _ case numbsr¢irinown; 18-11424 _

 

16. Ca|culate the median family income that applies to you. Fcliow these steps:

16a. Fill in the state irl which you live. GA
16b. Fill iri the number of people in your househo|d. 4
160. Fill in the median family income for your state and size of household $ 80,038.00

 

To tind a list of applicable median income amounts, go oniine using the link specified in the separate
instructions for this form. This list may also be available at the bankruptcy cierk's office.

17. How do the lines compare?

17a. - Line 15b is less than or equal to line 16c. On the top of page 1 of this forrn, check box 1, Disposable income is not determined under
11 U.S.C. § 1325(b)(3). Go to Part 3. Do NOT fill out Ceicuiation of Your Disposable income (Official Form 1226-2),

li'b. |:l Line 15b is more than line 16c. On the top of page 1 of this form, check box 2. Disposable income is determined under 11 U.S.C. §
1325(b)(3). Go to Part 3 and fill out Ca|culation of ¥our Disposable income (Official Form 122C-2). On line 39 of that forml copy
your current monthly income from line 14 above.

Ca|culate Your Commitment Period Under 11 U.S.C. § 1325(b)l4)

 

 

18. Copy yourtota| average monthly income from line 11 . _ __ _ $ 5,999.00

19. Deduct the marital adjustment if it applies. if you are married. your spouse is not filing with you, and you
contend that calculating the commitment period under 11 U.S.C. § 1325(b)(4) allows you to deduct part of your
spouse's income, copy the amount from line 13.

 

19a. if the marital adjustment does not apply, ii|i in 0 on line 19a. -$ 0.00
19b. Subtract line 19a from line 16. $ 5,999.00

 

 

 

20. Ca|culate your current monthly income for the year. Foliow these steps:

 

 

 

20a Copy line 19b _ __ __ _____ _ _ ___ __ ______ $ 5.999-00
ililu|tiply by 12 (the number of months in a year). x 12

20b. The result is your current monthly income for the year for this part of the form $ 71,988.00

20c. Copy the median family income for your state and size of household from line 16c $ 80,038.00

 

 

 

21. How do the lines compare?

- Line 20b is less than line 20c. Uniess otherwise ordered by the court, on the top of page 1 of this form, check box 3. The commitment
period is 3 years, Go to Part 4.

Ei Line 20b is more than or equal to line 20c. Uniess otherwise ordered by the ccuit, on the top of page 1 of this form, check box 4, Ti‘ie
commitment period is 5 years Go to Part 4.

 

Sign Be|ow
By signing here, under penalty cf perjury | declare that the information on this statement and in any attachments is true and ccrrect.

x\(-.@--/

Kari Bernard Moore

 

 

Signature of Debtor1 Signature of ebtor2
Daie /0 -/Z- /f _ pate /g- /`7'/?
MN|/DD iYYY¥ lVlM/DD IYY¥Y

if you checked 17al do NOT ii|l outer file Form 122C-2.
if you checked 17bl fill out Form 1220-2 and file it with this fcnri. On line 39 cf that fomi, copy your current monthly income from line 14 above.

 

 

 

 

Ofiicial Form 1226-1 Chapter 13 Statement of Your Current Monthiy income and Ca|culation of Commitment Period page 3
Scftware Copyright (c) 1996-2015 Best Cese, LLC - www.bestcase.com Eest Case Bankruptcy

